IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2006-DP-00441-SCT

TERRY PITCHFORD

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                          02/09/2006
TRIAL JUDGE:                               HON. JOSEPH H. LOPER, JR.
COURT FROM WHICH APPEALED:                 GRENADA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   ALISON R. STEINER
                                           RAY CHARLES CARTER
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: PATRICK JOSEPH McNAMARA, JR.
DISTRICT ATTORNEY:                         DOUG EVANS
NATURE OF THE CASE:                        CRIMINAL - DEATH PENALTY - DIRECT
                                           APPEAL
DISPOSITION:                               AFFIRMED - 06/24/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       DICKINSON, JUSTICE, FOR THE COURT:

¶1.    Terry Pitchford and an accomplice killed a store-owner in Grenada County during the

course of an armed robbery. Pitchford was indicted, tried, and convicted of capital murder,

and the jury found that he should be executed by lethal injection. He appeals, raising for our

review seventeen issues. Because we find no reversible error, we affirm the conviction and

sentence.
                    BACKGROUND FACTS AND PROCEEDINGS

¶2.    On the morning of November 7, 2004, Walter Davis and his son entered the

Crossroads Grocery, where they discovered the body of the owner, Reuben Britt. They

immediately called 911, and Grenada County Sheriff’s Department Investigator Greg Conley

responded.

¶3.    During his initial investigation at the scene, Investigator Conley observed that some

of Britt’s wounds appeared to have been made by a projectile, and others by pellets,

suggesting to Investigator Conley that two different weapons were involved. Missing from

the store were a cash register, some cash, and a .38 caliber revolver loaded with “rat shot.”

Also during his initial investigation, Investigator Conley received information suggesting that

a vehicle owned by Terry Pitchford matched the description of the car used by Britt’s

assailants, and that Pitchford had been part of a previous attempt to rob the Crossroads

Grocery.

¶4.    At Pitchford’s home, Conley found a car matching the description of the one involved

in the homicide at the Crossroad’s grocery. After a search of the vehicle produced the

missing .38 caliber revolver, Pitchford was taken into custody.

¶5.    On November 7 and 8, 2004, Investigator Conley and Investigator Robert Jennings

of the local district attorney’s office interviewed Pitchford. During those interviews,

Pitchford confessed that he and Eric Bullins had gone to the store with the intention of

robbing it. Pitchford stated that Bullins had shot Britt three times with a .22 caliber pistol,

and that he (Pitchford) had fired shots into the floor. Pitchford also confessed that he had

attempted to rob the same store a week and a half prior to the murder on November 7.


                                              2
Pitchford also confessed his role in the murders to fellow inmates Dantron Mitchell and

James Hatchcock.

¶6.    On January 11, 2005, the Grenada County Grand Jury indicted Pitchford for capital

murder. After he was appointed counsel, he was arraigned on February 9, 2005, and jury

selection commenced on February 6, 2006. Of the 350 registered voters of Grenada County

who were summoned to a special venire, 126 returned jury questionnaires and appeared upon

their summonses. Of these, forty were African-American, eighty-four were Caucasion, one

was Hispanic, and one did not provide race information.

¶7.    The trial judge (without objection from either party) excused certain jurors for

statutory cause and other reasons unrelated to the case. At that point, the venire stood at

ninety-six, of which thirty-five were African-American, and sixty-one were white.

Following voir dire by the attorneys, the trial judge (without objection from either party)

struck fifty-two prospective jurors for cause and three others for reasons not disclosed in the

record, leaving thirty-six white persons and five African-Americans in the venire.

¶8.    The attorneys were allowed to exercise strikes only on the twelve lowest-numbered

members of the venire. Each time a strike was exercised, the next lowest-numbered juror

joined the twelve potential jurors subject to peremptory strikes. The State exercised seven

peremptory strikes, and Pitchford exercised twelve. The persons who replaced the nineteen

strikes, plus the original twelve, resulted in thirty-one potential jurors subject to peremptory

strikes by the attorneys.

¶9.    Of the thirty-one potential jurors subject to peremptory strikes, Pitchford struck twelve

whites and no African-Americans. Thus, there were nineteen potential jurors – fourteen of


                                               3
whom were whites and five of whom were African-Americans – subject to the State’s

peremptory strikes. Although the State was allowed twelve peremptory strikes, it exercised

only seven – three whites and four African-Americans.

¶10.   Following jury selection, the case proceeded to trial, and on February 8, 2006, the

jury found Pitchford guilty of capital murder. On February 9, the case proceeded to the

penalty phase, at which the jury imposed a sentence of death by lethal injection. Pitchford

filed a motion for a new trial on February 17, 2006, which was denied. He timely filed his

notice of appeal.

                                   STANDARD OF REVIEW

¶11.   We review death-penalty appeals under a heightened standard of review. As we have

previously stated,

       [t]he standard for this Court's review of an appeal from a capital murder
       conviction and death sentence is abundantly clear. On appeal to this Court,
       convictions upon indictments for capital murder and sentences of death must
       be subjected to “heightened scrutiny.” 1

Additionally, we have stated that “what may be harmless error in a case with less at stake

becomes reversible error when the penalty is death.” 2 Bearing in mind our standard of

review, we shall now proceed to analyze Pitchford’s assignments of error in the order in

which he presented them.

I.     WHETHER     THE   JURY   SELECTION     PROCESS WAS
       CONSTITUTIONALLY INFIRM AND REQUIRES REVERSAL OF
       PITCHFORD’S CONVICTION AND SENTENCE OF DEATH.


       1
       Loden v. State, 971 So. 2d 548, 562 (Miss. 2007) (quoting Balfour v. State, 598 So. 2d 731,
739 (Miss. 1992)).
       2
           Id. (quoting Irving v. State, 361 So. 2d 1360, 1363 (Miss. 1978)).

                                                  4
¶12.   In his first assignment of error, Pitchford makes three arguments, which we shall

address in turn.

       A.         Whether The State Discriminated On The Basis Of Race In Its
                  Peremptory Strikes In Violation of Batson v. Kentucky.

¶13.   Citing Batson v. Kentucky,3 Pitchford asserts the State exercised its peremptory

strikes in a racially discriminatory manner.4 In Batson, the United States Supreme Court

held that the State of Kentucky was prohibited from racially discriminating through its

exercise of peremptory strikes.5 Building on Batson, the Supreme Court later stated that the

Constitution forbids striking even a single juror for a discriminatory purpose.6 For purposes

of analyzing a claim of discrimination in jury selection, Batson and its progeny have

established a three-step inquiry for courts to follow.

¶14.   First, the party objecting to the peremptory strike of a potential juror must make a

prima facie showing that race was the criterion for the strike. Second, upon such a showing,

the burden shifts to the State to articulate a race-neutral reason for excluding that particular

juror. Finally, after a race-neutral explanation has been offered by the prosecution, the trial

court must determine whether the objecting party has met its burden to prove that there has



       3
           476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
       4
        The record of the racial make-up of the venire is not well-preserved. Much of the
information upon which we must rely comes from handwritten notations on jury lists which are
included in the record. Some of the notations are illegible and, although substantially similar, the
information on the jury lists does not match the information recited in Pitchford’s brief.
       5
           Id. at 82-84.
       6
         Snyder v. Louisiana, 552 U.S. 472, 128 S. Ct. 1203, 1208, 170 L. Ed. 2d 175 (2008)
(internal citations omitted).

                                                  5
been purposeful discrimination in the exercise of the peremptory strike, i.e., that the reason

given was a pretext for discrimination.7

          Prima facie showing

¶15.      As stated, a trial court faced with a Batson challenge must determine whether the

defense 8 has made a prima facie showing that race was the criterion for the prosecution’s

strike.        This Court has held that the required prima facie showing can be made by

demonstrating that the percentage of the State’s peremptory strikes exercised on members

of the protected class was significantly higher than the percentage of members of the

protected class in the venire.9

¶16.          Pitchford points out in his brief that the State used only seven of its peremptory

strikes, four of which removed African-Americans from the venire. As a result, only one

African-American remained on the jury of fourteen (twelve jurors and two alternates). This,

Pitchford argues, is incompatible with the fact that, in 2006, African-Americans made up

approximately forty percent of Grenada County’s population. In that regard, the following

exchange occurred at trial:

          MS. STEINER:             Allow us to state into the record there is one of 12 – of
                                   fourteen jurors, are non-white, whereas this county is
                                   approximately, what, 40 percent?



          7
              Flowers v. State, 947 So. 2d 910, 917 (Miss. 2007) (citations omitted).
          8
        Although we use the defense as an example, a Batson challenge may be brought by the
prosecution if it suspects that the defense has exercised a peremptory strike based on the race (or
other protected classification) of the prospective juror.
          9
        Strickland v. State, 980 So. 2d 908, 916 n.1 (Miss. 2008) citing Flowers, 947 So.
2d at 935.

                                                     6
        MR. BAUM:               The county is 40 percent black.

        THE COURT:              I don’t know about the racial makeup, but I will note for
                                the record there is one regular member of the panel that
                                is black, African American race.

In his motion for a new trial, Pitchford stated the following:

        The state was allowed to use all of its peremptory challenges to remove all but
        one African-American from the jury resulting in a jury composed of less than
        10% African-American citizens selected from a county with nearly a 45%
        African-American population.

Although Pitchford’s counsel made these assertions, he presented the trial judge no evidence

of the racial makeup of Grenada County. And regardless of the racial makeup of Grenada

County, we are persuaded that the record supports the trial court’s finding of a prima facie

showing of discrimination.

¶17.    The racial makeup of the venire subject to the State’s peremptory strikes 10 was

fourteen whites (seventy-four percent), and five blacks (twenty-six percent).                     Thus,

statistically speaking,11 if all other factors were equal, the State’s peremptory strikes should

approximate these percentages, resulting in the state striking either one or two African-




        10
          We do not refer to the entire venire responding to their jury summonses, but rather to the
members of the venire who were actually subject to the State’s decision to keep or strike, that is, the
first twelve presented to the State, plus the seven who replaced the State’s seven strikes. Those
nineteen veniremen were the only members of the entire venire against whom the State could
possibly have discriminated. The racial makeup of the members of the venire who were never
considered for peremptory strikes is not relevant to the inquiry.
        11
         For purposes of analyzing the prima facie showing, we recognize that a cold statistical
analysis will determine only whether the percentage of the State’s peremptory strikes of African-
Americans was significantly higher than the racial makeup of the venire. However, we fully
recognize that, in the real world, there may be many legitimate reasons for the percentage imbalance.
Indeed, once a statistical imbalance is established, the State is allowed to explain its reasons for each
strike.

                                                   7
Americans.12 However, the State used fifty-seven percent of its peremptory strikes on

African-Americans. Stated another way, the State used fifty-seven percent of its peremptory

strikes (four out of seven) to remove African-Americans from a venire comprised of twenty-

six percent African American and seventy-four percent white. While the difference in these

percentages is not so great as to constitute, as a matter of law, a prima facie finding of

discrimination, it is sufficient for a trial judge – who was “on the ground” and able to observe

the voir dire process, and in the exercise of sound discretion – to so find.

¶18.   We cannot say the trial court abused its discretion in finding that Pitchford made a

prima facie case of discrimination. A prima facie case, however, is nothing more than a level

of suspicion the trial judge finds significant enough to merit further inquiry.

       Race-neutral reasons – pretext

¶19.   Because the trial judge was persuaded that Pitchford had demonstrated a prima facie

case of discrimination, he then required the State to provide its race-neutral reason for each

peremptory strike exercised on an African-American. The four black jurors struck by the

State were: Carlos Fitzgerald Ward, Linda Ruth Lee, Christopher Lamont Tillmon, and

Patricia Ann Tidwell. On appellate review,

       we give great deference to the trial court's findings of whether or not a
       peremptory challenge was race-neutral . . . . Such deference is necessary
       because finding that a striking party engaged in discrimination is largely a
       factual finding and thus should be accorded appropriate deference on appeal
       . . . . Indeed, we will not overrule a trial court on a Batson ruling unless the




       12
            26% x 7 = 1.8.

                                               8
          record indicates that the ruling was clearly erroneous or against the
          overwhelming weight of the evidence.13

          Carlos Ward

¶20.      As to its race-neutral reasons for striking Ward, the prosecutor stated:

          We have several reasons. One, he had no opinion on the death penalty. He
          has a two-year-old child. He has never been married. He has numerous
          speeding violations that we are aware of. The reason that I do not want him
          as a juror is he is too closely related to the defendant. He is approximately the
          same age as the defendant. They both have never been married. In my
          opinion he will not be able to not be thinking about these issues, especially on
          the second phase. And I don’t think he would be a good juror because of that.

¶21.      In Lockett v. State,14 this Court included an appendix of “illustrative examples” of

race-neutral reasons upheld by other courts which includes age and marital status. The trial

judge found the State’s proffered race-neutral reason acceptable. We cannot say the trial

judge abused his discretion.

          Linda Ruth Lee

¶22.      In stating its race-neutral reason for striking prospective juror Lee, the prosecutor

stated:

          S-2 is black female, juror number 30. She is the one that was 15 minutes late.
          She also, according to police officer, police captain, Carver Conley, has mental
          problems. They have had numerous calls to her house and said she obviously
          has mental problems. . . .




          13
        Lynch v. State, 877 So. 2d 1254, 1270 (Miss. 2004) (quoting Walker v. State, 815 So. 2d
1209, 1214 (Miss. 2002)).
          14
               517 So. 2d 1346, 1356-57 (Miss. 1987).

                                                    9
¶23.   That a juror “obviously has mental problems” was clearly a race neutral reason. The

trial judge found the State’s proffered race-neutral reason acceptable. We cannot say the trial

judge abused his discretion.

       Christopher Lamont Tillmon

¶24.   The State proffered the following reason for exercising a peremptory strike against

Tillmon:

       S-3 is a black male, number 31. Christopher Lamont Tillmon. He has a
       brother who has been convicted of manslaughter. And considering that this is
       a murder case, I don’t want anyone on the jury that has relatives convicted of
       similar offenses.

¶25.   This Court has recognized a juror’s (or family member’s) criminal history to be a race-

neutral reason for exercising a peremptory challenge. 15 The trial judge found the State’s

proffered race-neutral reason acceptable. We cannot say the trial judge abused his discretion.

       Patricia Anne Tidwell

¶26.   The State proffered the following reason for striking Tidwell:

       S-4 is juror number 43, a black female, Patricia Anne Tidwell. Her brother,
       David Tidwell, was convicted in this court of sexual battery. And her brother
       is now charged in a shooting case that is a pending case here in Grenada. And
       also, according to police officers, she is a known drug user.

¶27.   The trial judge found the State’s proffered race-neutral reason acceptable. We cannot

say the trial judge abused his discretion.

       Pretext

¶28.   Pitchford argues on appeal that the State’s proffered race-neutral reasons were a

pretext for discrimination. Pitchford points out that some of the reasons the State proffered

       15
            Lynch v. State, 877 So. 2d 1254, 1271-72 (Miss. 2004).

                                                10
for its strikes of blacks were also true of whites the State did not strike. Although Pitchford

devoted a considerable portion of his brief and oral argument before this Court to his pretext

argument, he did not present these arguments to the trial court during the voir dire process

or during post-trial motions.

¶29.   This Court has held that, “[i]f the defendant fails to rebut, the trial judge must base his

[or her] decision on the reasons given by the State.” 16

¶30.   As stated, Pitchford provided the trial court no rebuttal to the State’s race-neutral

reasons. We will not now fault the trial judge with failing to discern whether the State’s

race-neutral reasons were overcome by rebuttal evidence and argument never presented.

¶31.    Pitchford also argues that the totality of the circumstances shows that the State’s

peremptory challenges were exercised in a discriminatory manner. Pitchford points out the

fact that the State used only seven of its twelve peremptory challenges, striking four of five

blacks on the panel, but only three of thirty-five whites.      Pitchford points out that, even

though the State had five available peremptory strikes, it failed to strike whites who shared

similar characteristics to some of the blacks who were struck for cause.

¶32.   We find this to be Pitchford’s attempt to present his pretext argument in another

package. As already stated with respect to each of the four African-Americans struck by the




       16
          Berry v. State, 802 So. 2d 1033, 1037(Miss 2001); Manning v. State, 735 So. 2d 323, 339
(Miss. 1999) (“It is incumbent upon a defendant claiming that proffered reasons are pretextual to
raise the argument before the trial court. The failure to do so constitutes waiver.”); Woodward v.
State, 726 So. 2d 524, 533 (Miss. 1997) (“In the absence of an actual proffer of evidence by the
defendant to rebut the State’s neutral explanations, this Court may not reverse on this point”).

                                               11
State, Pitchford failed to provide any argument concerning pretext during the Batson

hearing.17 We will not entertain those arguments now.

       B.      Whether The Trial Court Otherwise Deprived Defendant Of A Jury
               Comprised As Required By The Sixth And Fourteenth Amendments.

¶33.   As to this assignment of error, Pitchford makes two arguments: first, that the death

qualification process, itself, so disproportionately impacts black jurors that it amounts to a

violation of the Equal Protection Clause; and second, that the trial judge improperly removed

for cause jurors who were properly qualified.

¶34.   The State asserts that this entire line of argument is procedurally barred because

Pitchford failed to raise a contemporaneous objection when the jurors were excused.

Pitchford contends, however, that he preserved the issue by objecting prior to the court’s

releasing any of the individuals identified as Witherspoon-ineligible.18            We find that

Pitchford is correct, and that this issue was properly preserved for appeal.

       Racial Discrimination as a result of death-qualification process.

¶35.   At the conclusion of voir dire, the trial court excluded thirty of the thirty-five

prospective black jurors for cause. The record reveals that most (and Pitchford alleges in his

brief that all) were excluded because they were philosophically unable to consider imposing

a sentence of death. Pitchford argues that the disproportionate exclusion of blacks for cause



       17
          We agree with Presiding Justice Graves’s argument that – in adjudicating the pretext issue
– the trial judge must look at the totality of the circumstances and all of the facts. However those
circumstances and facts do not include arguments not made by Pitchford’s counsel.
       18
        See Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968) (State
may not exclude jurors for cause because of general objections to the death penalty or expressed
conscientious or religious scruples against its infliction).

                                                12
“creates a prima facie case that the Equal Protection Clause has been violated.” In other

words, Pitchford argues that, in general, the percentage of African-Americans who oppose

the death penalty is higher than the percentage of whites.

¶36.   This Court, addressing a similar argument, has held that “a defendant has no right to

a petit jury composed in whole or in part of persons of his own race.” 19 The gist of the

holdings in these cases is that – in the context of the right to a trial by a jury of one’s peers

– one’s peers are not determined by one’s race, so this argument has no merit.

¶37.   Pitchford also argues that the trial judge’s questioning and exclusion of four panel

members was error. Pitchford argues that Witherspoon does not require exclusion of

prospective jurors who cannot impose the death penalty.

¶38.   Although Witherspoon does not address the issue, the following clear language from

a subsequent case does:

       Witt held that “the proper standard for determining when a prospective juror
       may be excluded for cause because of his or her views on capital punishment
       . . . is whether the juror's views would 'prevent or substantially impair the
       performance of his duties as a juror in accordance with his instructions and his
       oath.' " 469 U.S. at 424, 105 S. Ct. at 852 (quoting Adams v. Texas, supra, 448
       U.S. at 45, 100 S. Ct. at 2526). Under this standard, it is clear from Witt and
       Adams, the progeny of Witherspoon[,] that a juror who in no case would vote
       for capital punishment, regardless of his or her instructions, is not an impartial
       juror and must be removed for cause.20


       19
         Underwood v. State, 708 So. 2d 18, 28-29 (Miss. 1998) (quoting Pinkney v. State, 538 So.
2d 329, 346-47 (Miss. 1988), vacated on other grounds by Pinkney v. Mississippi, 494 U.S. 1075,
110 S. Ct. 1800, 108 L. Ed. 2d 931 (1990).
       20
          Morgan v. Illinois, 504 U.S. 719, 728-29, 112 S. Ct. 2222, 119 L. Ed. 2d 492 (1992). See
also Grayson v. State, 806 So. 2d 241, 254 (Miss. 2001) (strike for cause proper where potential
juror’s viewpoint on the death penalty “[w]ould prevent or substantially impair the performance of
his duties as a juror in accordance with his instructions and his oath”) quoting Adams v. Texas, 448
U.S. 38, 45, 100 S. Ct. 2521, 65 L. Ed. 2d 581 (1980)).

                                                13
¶39.   Although the four jurors in question indicated on their questionnaires that they could

not impose the death penalty under any circumstances, Pitchford points out that, during voir

dire, defense counsel asked these prospective jurors some variation of “could you consider

both, not could you vote for one. Could you consider, think about both and make a decision

as to which one you wanted to vote for,” to which they answered in the affirmative.

However, the trial judge later undertook voir dire of those four panel members and asked

them “Can you consider the death penalty or would you not be able to consider it,” to which

each of the four replied that they could not consider it.

¶40.   We find Morgan to be directly on point. The trial judge did not commit error by

striking for cause the jurors who indicated they could not impose the death penalty.

       C.     Whether the Trial Court Erred in Precluding the Defense From
              Questioning Prospective Jurors Concerning Their Ability to
              Consider Mitigating Evidence.

¶41.   Pitchford next argues that the trial court improperly prevented him from asking

potential jurors whether they would consider specific mitigating factors. During voir dire,

the following exchange occurred:

       DEFENSE: . . . Mr. Pitchford is 19, just turned 19, I think, or maybe 20. I’m
                getting old. Does anybody here who thinks what happened to
                you, if anything, or during your lifetime before you got charged
                with a crime should not count in deciding whether you receive
                life or death?

       STATE:        Your Honor, I object again because we are getting into the jury
                     deciding on mitigators and aggravators at this point. And this is
                     definitely not proper.

¶42.   The trial judge informed Pitchford’s counsel that, while he would be allowed to ask

questions as to whether the jurors would be able to consider the mitigating factors presented


                                              14
by the court, he would not be allowed to get into specifics. Pitchford’s counsel responded,

“I certainly don’t intend to do that,” and continued his voir dire of the jury.

¶43.   Voir dire of a jury “is conducted under the supervision of the court, and a great deal

must, of necessity, be left to its sound discretion.” 21 Pitchford now argues that it was error

for the trial court to preclude his questions concerning the kinds of mitigation evidence he

planned to introduce.

¶44.   Pitchford cites no authority directly supporting this proposition. He cites Abdul-Kabir

v. Quarterman,22 Penry v. Johnson,23 Tennard v. Drake,24 and Smith v. Texas,25 each of

which is inapposite. Although these cases discuss the type of mitigation evidence that may

be presented to a jury and how it should be instructed for sentencing, they say nothing of the

defendant’s right to conduct voir dire.

¶45.   In Trevino v. Johnson,26 the United States Court of Appeals for the Fifth Circuit

addressed an argument almost identical to the one presented by Pitchford. The Court stated:

       Trevino . . . argues that the trial court erred in refusing to allow him to inquire
       during voir dire whether three prospective jurors were able to consider youth
       as a potentially mitigating factor. Trevino contends that youth is a "relevant
       mitigating factor of great weight," Eddings v. Oklahoma, 455 U.S. 104, 116,
       102 S. Ct. 869, 71 L. Ed. 2d 1 (1982), and that under Morgan v. Illinois, 504
U.S. 719, 112 S. Ct. 2222, 119 L. Ed. 2d 492 (1992), the trial court's refusal


       21
            Foster v. State, 639 So. 2d 1263, 1274 (Miss. 1994) (quoting Morgan, 504 U.S. at 729).
       22
            550 U.S. 233, 127 S. Ct. 1654, 167 L. Ed. 2d 585 (2007).
       23
            532 U.S. 782, 121 S. Ct. 1910, 150 L. Ed. 2d 9 (2001).
       24
            542 U.S. 274, 124 S. Ct. 2562, 159 L. Ed. 2d 384 (2004).
       25
            550 U.S. 297, 127 S. Ct. 1686, 167 L .Ed. 2d 632 (2007).
       26
            168 F.3d 173, 182-83 (5th Cir. 1999).

                                                 15
       to allow him to question the jurors regarding youth violated his due process
       rights.
       ...
       This circuit has previously stated that Morgan only "involves the narrow
       question of whether, in a capital case, jurors must be asked whether they would
       automatically impose the death penalty upon conviction of the defendant."
       United States v. Greer, 968 F.2d 433, 437 n.7 (5th Cir.1992) (internal
       quotation marks omitted); see also United States v. McVeigh, 153 F.3d 1166,
       1208 (10th Cir.1998) ("[W]e have held that Morgan does not require a court
       to allow questions regarding how a juror would vote during the penalty phase
       if presented with specific mitigating factors. Other courts have issued similar
       rulings, holding that Morgan does not require questioning about specific
       mitigating or aggravating factors.") (citation omitted); United States v.
       McCullah, 76 F.3d 1087, 1113 (10th Cir.1996) (finding that Morgan only
       requires questioning during voir dire regarding whether jurors would
       automatically impose the death penalty, and it does not require specific
       questioning regarding mitigating factors), cert. denied, 520 U.S. 1213, 117 S.
       Ct. 1699, 137 L. Ed. 2d 825 (1997); United States v. Tipton, 90 F.3d 861, 879
       (4th Cir. 1996) (finding it was not an abuse of the trial court's discretion to
       refuse to allow detailed questioning during voir dire concerning specific
       mitigating factors), cert. denied, 520 U.S. 1253, 117 S. Ct. 2414, 138 L. Ed.
2d 179 (1997), and cert. denied, 520 U.S. 1253, 117 S. Ct. 2414, 138 L. Ed. 2d
179 (1997), and cert. denied, 520 U.S. 1253, 117 S. Ct. 2414, 138 L. Ed. 2d
       179 (1997). After applying the AEDPA-mandated standard of review to these
       state-court findings and conclusions, we cannot say that Trevino has made a
       substantial showing of the denial of a constitutional right on this issue. We
       therefore decline to issue Trevino a [certificate of appealability] on this issue.27

¶46.   We agree with this interpretation of Morgan, that is, a trial court is not required to

allow questions regarding how a juror would vote during the penalty phase, if presented with

specific mitigating factors. Thus, we find no merit in this assignment of error.

II.    WHETHER THE TRIAL COURT DENIED DEFENDANT HIS
       CONSTITUTIONAL RIGHT TO PRESENT A FULL, COMPLETE AND
       ADEQUATELY DEVELOPED DEFENSE AND/OR TO HAVE HIS COUNSEL
       RENDER CONSTITUTIONALLY EFFECTIVE ASSISTANCE IN DOING SO




       27
            Id.

                                               16
¶47.   Under this assignment of error, Pitchford argues he should have been granted

continuances, and that the trial court erred in refusing to delay the sentencing proceedings

so that a necessary mitigation witness could be present to testify.

       A.        Continuances

¶48.   We use an abuse-of-discretion standard in reviewing a trial court’s decision to grant,

or refuse to grant, a continuance.28 We will reverse a trial court’s decision only where

manifest injustice would result.29

       January 19, 2006, 30 request for continuance – ineffective assistance of counsel

¶49.   In March, 2004, the trial court appointed Ray Baum to represent Pitchford. Ray

Carter joined the defense team in June 2005. The trial, which originally was set for July 13,

2005, was rescheduled to begin on January 9, 2006, and then continued again to begin on

February 6, 2006.

¶50.   Pitchford filed a motion for yet another continuance, alleging inter alia that his

attorneys needed still more time to interview members of his family who lived in California

as possible mitigation witnesses. Pitchford’s counsel argued they needed more time to

analyze his psychiatric evaluation, which had been performed at the Mississippi State

Hospital in Whitfield. On January 19, 2006, the trial court denied the motion.

¶51.   Pitchford now argues that his failure to obtain the continuance caused his counsel to

render ineffective assistance of counsel throughout the trial. He argues that “the result of the


       28
            Stack v. State, 860 So. 2d 687, 691-92 (Miss. 2003).
       29
            Simmons v. State, 805 So. 2d 452, 484 (Miss. 2002).
       30
            The transcript erroneously labels this hearing as having occurred on January 9, 2006.

                                                  17
denial of the continuance comes in the cumulative effect of numerous lesser weaknesses that

an attorney would have if he had not been required by erroneous trial court rulings to make

Hobson’s choices about how to allocate his preparation.” Specifically, he claims his failure

to obtain a continuance resulted in the following instances of ineffective trial counsel: (1)

his counsel was unprepared to begin his opening statement; (2) his counsel was disorganized

at the guilt-phase jury-instruction conference; (3) his counsel failed to object to leading

questions by the State. Pitchford also argues that, as a result of the lack of the continuance,

he was unable to have his own expert analyze a court-ordered psychiatric evaluation from

the Mississippi State Hospital at Whitfield, and his counsel was unable to interview witnesses

from his paternal family in California. He claims these family members might have been

able to contribute to his mitigation defense.

¶52.   Pitchford was represented at trial by three attorneys: Ray Baum, Ray Charles Carter,

and Alison Steiner. Carter and Steiner continue to represent Pitchford on this direct appeal.

This Court has stated that “it is absurd to fantasize that [a] lawyer might effectively or

ethically litigate the issue of his own ineffectiveness.” 31 Also, because most of these claims

of ineffective assistance of counsel necessarily will involve evidence outside the record, they

are more appropriately presented in a petition for post-conviction relief.

¶53.   So for these reasons, we decline to address Pitchford’s issues involving ineffective

assistance of counsel, but hold that he may bring them in a properly-filed petition for post-

conviction relief. However, without foreclosing Pitchford’s right to raise the issue of



       31
        Lynch v. State, 951 So. 2d 549, 551-52 (Miss. 2007) (quoting Read v. State, 430 So. 2d
832, 838 (Miss. 1982).

                                                18
ineffective assistance of counsel in a subsequent post-conviction-relief proceeding, we shall

address Pitchford’s claim that the trial judge abused his discretion by denying the January

19 motion for a continuance.

¶54.   As of the trial date, Ray Baum had served as Pitchford’s counsel for more than a year,

and Ray Carter had been working on the case for more than eight months. In cases where

counsel had even less time to prepare, we found no error on similar claims.32 So we hold

today that the trial judge did not abuse his discretion by denying Pitchford’s motion for

continuance.

       Unavailable mitigation expert

¶55.   Pitchford’s second argument is that, even though no continuance was requested, the

trial court committed plain error by failing to continue the beginning of the penalty phase.

Prior to the start of the penalty phase of the trial, Pitchford retained the services of a mental-

health expert, Dr. Rahn Bailey. However, Dr. Bailey, who was under subpoena for a trial

in Texas, was not available to testify at the start of the penalty phase on February 8, 2006.

Counsel for Pitchford contacted the trial judge and advised him of the scheduling conflict.

The trial judge called the court in Texas and confirmed that Dr. Bailey was under subpoena

there. The following morning, Pitchford’s counsel advised the court that Dr. Bailey was

available but that he would not be called to testify.

¶56.   Pitchford now argues that “although there was no express request for a continuance

made . . . the trial court was made fully aware that the Defendant desired to present the

testimony of Dr. Rahn Bailey,” and the failure of the trial court to continue the trial amounted

       32
            See e.g. Ruffin v. State, 992 So. 2d 1165, 1175 (Miss. 2008).

                                                  19
to plain error because of the prejudice that Pitchford’s defense suffered from the lack Dr.

Bailey’s testimony.

¶57.   This argument is frivolous and without merit. The trial court cannot be held to err on

an issue not presented to it for decision.33 Counsel not only failed to ask for a continuance,

he advised the trial court that the witness was available, but would not be called to testify.

A trial court has no duty to sua sponte second-guess decisions by defense counsel. This issue

has no merit.

III.   PROSECUTORIAL MISCONDUCT

¶58.   Pitchford next claims the prosecutor engaged in misconduct that deprived him of his

rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States

Constitution and Article 3, Sections 14, 26, and 28 of the Mississippi Constitution. This

Court has stated that, “Where prosecutorial misconduct endangers the fairness of a trial and

the impartial administration of justice, reversal must follow.” 34

¶59.   Pitchford argues the prosecutor intentionally violated the Rules of Evidence in order

to present misleading or inflammatory evidence to the jury, and made improper appeals to

the jury at both the guilt and sentencing phases of the trial. Pitchford also claims the

prosecutor used near-leading or misleading questions on its own witnesses, coached

witnesses, interjected information into the responses from witnesses, and               rested its




       33
            McCurdy v. State, 511 So. 2d 148, 150 (Miss. 1987).
       34
        Goodin v. State, 787 So. 2d 639, 645 (Miss. 2001) (citing Acevedo v. State, 467 So. 2d 220,
226 (Miss. 1985)).

                                                20
arguments on facts not in evidence or inferences too attenuated from the facts which were

in evidence.

¶60.   The State argues that Pitchford did not object to these alleged improprieties at trial or

in his motion for a new trial. Thus, the State argues, the claims are procedurally barred on

direct appeal. While Pitchford admits no contemporaneous objections were made, he points

out that his motion for a new trial included the following assignment of error:

       The Court allowed the district attorney to improperly argue during the penalty
       phase closing that their job was to go back there and vote for the death over
       defendant’s objection.

¶61.   Even had he not included this item in his motion for a new trial, Pitchford clearly

objected to the prosecutor’s “in the box” comments at trial. Pitchford also objected at trial

to the prosecutor’s comments that Walter Davis and his son may have been killed if they had

arrived at the store any earlier; the prosecutor’s questioning of Dominique Hogan as to the

nature of her relationship with Pitchford; and the prosecutor’s questioning of Pitchford’s

sister about the “problems he got in at school” and the time frame of his father’s illness. So

Pitchford properly preserved these allegations of misconduct for appeal.

¶62.   Pitchford argues the prosecutor misrepresented the facts in closing argument by

suggesting that Bullins voluntarily turned himself in and confessed, and that Pitchford was

the man who fired the shots which killed the decedent. Specifically, the prosecutor stated

to the jury: “[Bullins] went to the sheriff’s department the same morning of the murder and

he admitted it.” According to the record, however, Investigator Conley testified only that he

“talked to” Bullins. While arguably inconsistent with the facts, the prosecutor’s statement

did not rise to the level necessary to “[endanger] the fairness of [the] trial and the impartial


                                              21
administration of justice,” as required by Goodin.35 Thus, this assignment of error has no

merit.

¶63.     Pitchford also complains that the prosecutor improperly stated during closing

arguments that

         [Pitchford and Bullins] both shot [Britt]. It doesn’t matter which one shot with
         which gun. That hasn’t got anything to do with this case. I think because it
         was his .22, he probably had it but that doesn’t matter. All we have got to
         prove is that they went in that store together to rob it and they killed him.

¶64.     Pitchford claims because the statement – he “probably” had the .22 – has no

evidentiary basis in the record, this constitutes improper vouching for snitch witnesses. But

the trial judge properly instructed the jury as to accomplice liability, and we find the

prosecutor’s statement was not outside his theory of accomplice liability. So this allegation

of misconduct has no merit.

¶65.     Pitchford next points out that the prosecutor stepped outside the bounds of evidence

when he argued that the gun found in Pitchford’s car was Britt’s gun. But Marvin Fullwood

testified that he had given Britt that exact gun approximately two years before the trial. Also,

Investigator Conley testified that he had recovered the same gun from Pitchford’s car, so the

prosecutor’s statement was not outside the bounds of evidence, and this allegation of

misconduct has no merit.

¶66.     Pitchford argues he is entitled to a reversal of his conviction because the prosecutor

proclaimed to the jury during closing argument that Pitchford was a“habitual liar.” Pitchford

argues the statement impermissibly spoke to his general character and was an indirect



         35
447 So. 2d at 645.

                                               22
comment on his failure to testify, violating his Fifth-Amendment rights. In its brief, the State

responds:

       During his closing argument, Pitchford . . . attacked the prosecution witnesses
       extensively as liars and [offered] testimony they could not be trusted or relied
       upon. The defense attack on the honesty of the prosecution witnesses invited
       the response tendered by the prosecution and was not error.

The State’s “if Pitchford did it, we can do it” argument has no merit.

¶67.   First, regardless of whether either party “opened the door,” Pitchford’s counsel had

every right to attack and question the credibility of witnesses who had testified for the

prosecution. Pitchford did not testify at trial, and had he not given statements to police on

November 7 and 8, 2004, Pitchford’s argument might indeed have merit. However, because

his statements to police were before the jury, the prosecutor’s attack on Pitchford’s

credibility was not inappropriate.

¶68.   Pitchford argues the prosecutor should not have alluded to the possibility that

Pitchford might have killed Walter Davis and his son, had they arrived on the scene right

after the murder while Pitchford was still in the store.         Pitchford characterizes this

speculation as an attempt to incite prejudice and fear in the jury.

¶69.   According to the record, the following exchange took place during closing argument:

       Mr. Evans:     The Davis’s walked in there at 7:27. We would of had two
                      more dead people –
       Mr. Carter:    Your Honor, I object to that.
       Mr. Evans:     – if he had walked in there earlier.
       Mr. Carter:    Your Honor, how can – he cannot say that.
       Mr. Evans:     Your Honor, that is something that the jury can clearly see from
                      the facts.
       The Court:     He can make things that are reasonable inferences and has a
                      right to comment on the evidence as he sees a reasonable



                                              23
                         inference to be. And it’s up to the jury to determine the facts.
                         So I’ll overrule the objection.

¶70.   This Court has held that the closing arguments may include inferences drawn from the

evidence presented.36 However, the fact that a particular inference may be drawn from the

evidence does not per se suggest that the inferences properly may be presented to the jury.

Rubenstein does not stand for the proposition that a prosecutor may present inappropriate

inferences, even those that fairly may be drawn from the evidence.

¶71.   While one fairly might infer from the evidence in this case that – had they arrived

earlier – Walter Davis and his son might have been killed, that inference certainly is not

admissible in the prosecution of Pitchford for the murder of Reuben Britt. After-the-fact

speculation as to whether Pitchford might or might not have committed additional murders

is no evidence whatsoever in the prosecution of this case. The trial judge should have

sustained the objection to the prosecutor’s inappropriate statement. However, in the context

of this case, with the overwhelming evidence of guilt presented to the jury, we find this

inappropriate statement, and the trial judge’s incorrect ruling, to be harmless error. This

Court will deem harmless an error where “the same result would have been reached had [it]

not existed.” 37

¶72.   Pitchford complains that, during the penalty phase, the prosecutor asked Dominique

Hogan, the mother of Pitchford’s child: “Isn’t it a fact that y’all were doing a lot of fighting?”

Hogan answered in the negative. The prosecutor then asked, “Were y’all going with other


       36
            Rubenstein v. State, 941 So. 2d 735, 779 (Miss. 2006).
       37
        Tate v. State, 912 So. 2d 919, 926 (Miss. 2005) (quoting Burnside v. State, 882 So. 2d
212, 216 (Miss. 2004)).

                                                 24
people at the time?” Again, Hogan answered in the negative. Pitchford’s counsel objected,

stating the prosecution had no basis for asking such questions. The trial judge required the

prosecutor to demonstrate a good-faith basis for asking the questions. The prosecutor

produced Pitchford’s psychological evaluation, which provided the good-faith basis for the

question. Because the prosecutor demonstrated a good-faith basis for the questions, and

further, because Pitchford shows no endangerment of the trial’s fairness as required by

Goodin,38 this allegation of misconduct has no merit.

¶73.   The prosecutor cross-examined Pitchford’s sister and mother about Pitchford’s

behavior as a child and youth. Pitchford complains that, during the cross-examination they

testified to prior bad acts. However, his sister testified on direct that she would receive

phone calls from teachers when he “got in trouble” at school. Furthermore, his mother

testified that, after his father’s death, Pitchford “started having problems at school.” Both

witnesses opened the door as to the nature of the problems Pitchford had at school, so this

allegation of misconduct has no merit.

¶74.   Pitchford claims that the prosecutor – when questioning his sister about their father’s

death – made inappropriate, inflammatory remarks, as follows:

       Q:        Now, you said it was hard on him because his daddy only had about a
                 month before he died.
       A:        Yeah. Yes. Yes.
       Q:        Okay. At least he did have a month, didn't he?
       A:        Yes, he did.
       Q:        That is better than somebody just being murdered and their family not
       –




       38
787 So. 2d at 645.

                                              25
       Mr. Carter:       Your Honor, that is an absolutely improper question and he
                         knows it.
       The Court:        I'll overrule the objection. . . .

       Q:         Him having about a month before his daddy died is a lot better than a
                  family that doesn't have any time, that family member is just shot down
                  and murdered, isn't it?
       A:         I agree.

¶75.   Pitchford cites numerous cases in support of his argument that these statements had

an inflammatory effect. The crux of their holdings can be summed up as follows:

       There can be no graver proceeding than when a human being is put on trial for
       his or her life. The right to a fair trial includes the right to a verdict based on
       the evidence and not extraneous prejudicial happenings in and around the
       courtroom.39

¶76.   The State responds to this issue minimally, arguing only that Pitchford’s objection at

trial was too general. We find the prosecutor’s question was an improper attempt to incite

the jurors’ emotions and anger. It had no proper basis, and the objection to the question

should have been sustained. However, we find the answer to the question was both obvious

and already known to the jurors. Thus, we find the error was harmless.

¶77.   Pitchford next claims the prosecutor instructed the jury to consider the “heinous

atrocious, and cruel” aggravator during the sentencing phase without the proper limiting

instruction or evidentiary support. Mississippi Code Section 99-19-101(5)(h) allows the

heinous, atrocious, or cruel nature of the crime to be considered as an aggravating

circumstance.40 The complained-of language during the prosecution’s closing is as follows:




       39
            Fuselier v. State, 468 So. 2d 45, 53 (Miss. 1985).
       40
            Miss. Code Ann. § 99-19-105 (5)(h) (Rev. 2007).

                                                  26
       Y’all saw the autopsy photographs. There is not much of a place that you
       could touch on his body that didn’t have some gunshot wound on it. Brutal.
       This is the ultimate crime. This is the type of crime that the death penalty is
       for. This is the type of person that the death penalty is for, somebody that
       could commit a crime like that.

The prosecutor made this statement in the course of describing the events surrounding the

crime, as they happened. Immediately prior to these statements, the prosecutor described

Pitchford’s previously-thwarted attempt to rob the store, and immediately following these

statements, he discussed testimony which had revealed that the decedent had pleaded for

mercy before being killed. We find the prosecutor’s statement was not a call for the jury to

consider the heinous, atrocious, and cruel nature of the crime as an aggravating factor, but

rather was part of the “story” of the crime as the State perceived it. So this allegation of

misconduct has no merit.

¶78.   Pitchford claims the prosecutor instructed the jury that they were “in the box” to give

Pitchford the death penalty. Pitchford mischaracterizes the prosecutor’s statements during

closing argument. The complained-of exchange is as follows:

               I am not going to mince words with you up here. I am going to tell you
       just like I told you on voir dire. I am asking for the death penalty because the
       ultimate crime deserves the ultimate punishment. That is what we have got
       here.
               I am not going to sit up here and quote the Bible. . . . I think it is absurd
       to sit up here and try to confuse y’all with that. Y’all know what you are here
       for. The law is clear in this state. The death penalty is an appropriate
       punishment.
               If you’ll remember, when y’all were sitting out here, I asked everybody
       in the panel –

       Mr. Carter:    Your Honor, I object. They are not here to give death. They are
                      here to deliberate and go back there and make a decision on life
                      without possibility of parole or death. They are not here for
                      death. . . .To say that is improper.


                                                27
       The Court:    Mr. Evans did not make that comment. So I’ll allow him to
                     proceed with his argument. Overrule the objection.
       ....

               As I told y’all when y’all were sitting out here, the important question
       that I asked y’all about that was this. And if any of y’all had answered this
       differently, you would not be here because this is a case where the death
       penalty is an appropriate punishment. If the law authorizes imposition of the
       death penalty and the facts justify it, could you give the death penalty? And
       the only ones that answered that they couldn’t are gone. They are not here
       today. The law authorizes it because the judge has instructed you that the law
       authorizes it. The facts justify it because you have heard the facts. You have
       heard the testimony. You’ve seen the evidence. . . .The facts justify the death
       penalty in this case.

These closing remarks, read in context, clearly demonstrate that the prosecutor did not

instruct the jury that they were there only to give the death penalty. Instead, he used his

closing argument to persuade the jurors that -- from the prospective of the State -- the facts

and the law together justified imposition of the death penalty, and each of the jurors had

indicated that, in an appropriate case, they could impose the death penalty. So this allegation

of prosecutorial misconduct has no merit.

¶79.   Pitchford next claims the prosecutors “skirted their ethical obligations to see that the

defendant [was] accorded procedural justice,” and he claims such prosecutorial misconduct

is incurably prejudicial and requires reversal of his sentence. However, as previously stated,

given the overwhelming evidence of guilt, the statements we find inappropriate were

harmless. Thus, this issue has no merit.

IV.    IMPROPER DISPLAYS                OF    EMOTION         FROM       NONTESTIFYING
       AUDIENCE MEMBERS




                                              28
¶80.   Pitchford’s next assignment of error is that the jury was improperly influenced by

displays of emotion from the victim’s family. He claims two incidents served to prejudice

his defense.

¶81.   The first incident occurred following the State’s direct examination of James

Hathcock.      Pitchford’s counsel approached the bench and objected, claiming “family

members are in the back of the courtroom crying out loud, loud enough for everybody in the

courtroom to hear.” The trial judge stated, “There have been no outbursts of any kind . . . .

I have heard some sniffling going on . . . ,” which he compared to sniffling as if one had a

cold. Pitchford’s counsel concluded the discussion with: “Well, Your Honor, we would just

ask if it becomes any worse than it is that the Court excuse the jury temporarily and just tell

the family that they should control it to the extent they can.”

¶82.   The second incident occurred during the penalty phase of the trial. Defense counsel

approached the bench and informed the trial judge that some members of the audience were

talking during questioning. Specifically, defense counsel claimed that – after he objected to

a question as improper – someone in the audience said “no, it is not.” The trial judge said

he did not hear anything but nevertheless admonished members of the audience to refrain

from commenting or making any noise.

¶83.   Pitchford also makes a vague argument, citing no specifics, that the State made

inflammatory appeals to the passion of the jury. We find the incidents – to the extent they




                                              29
are documented in the record – were minor. Furthermore, Pitchford failed to request a

curative instruction to the jury.41 Accordingly, we find no error with this issue.

V.     PERMITTING THE JURY TO HEAR INFORMANT TESTIMONY

¶84.   Pitchford’s next argues the trial court improperly allowed the testimony of James

Hathcock and Dantron Mitchell, both of whom had been incarcerated with Pitchford.

Alternatively, he argues that the trial court erred by failing to give a requested cautionary

instruction concerning informant testimony.

¶85.   Hathcock and Mitchell both testified that Pitchford had confessed his role in the

murder. They also denied receiving any promises or hope of reward in exchange for their

testimony, although charges against Hathcock eventually were dropped.42

       Testimony

¶86.   Pitchford argues the testimony of the jailhouse “snitches” should have been excluded

because “evidence from these witnesses was so unprobative and so prejudicial that Miss. R.

Evid. 403[43 ] require[d] its exclusion.” The State responds that Pitchford waived this issue


       41
         See e.g., Bell v. State, 631 So. 2d 817 (Miss. 1994) (no prejudice after mother of victim
shouted “He cold blooded killed my child” and judge gave curative instruction).
       42
            Q:   Do you know what happened to those charges or that case? You got any
                 idea what happened on that?
        A:       I was told it was dropped.
        Q:       Okay. Who told you that?
        A:       Justin. The guy. It was him I was with. He stole $3,000 from his daddy.
                 He gave me 500 of it to shut my mouth and like an idiot, I took.
        Q:       That was dropped you said.
        A:       Yes, sir.
       43
         “Although relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
Miss. R. Evid. 403.

                                                30
because he failed to raise it in the trial court. Pitchford responds that he did raise the issue

in the trial court by way of his pretrial motion to exclude the testimony as unreliable under

this Court’s holdings in McNeal v. State,44 and Dedeaux v. State.45 Pitchford states“the

weighing process required by Rule 403 is no different from that required under

McNeal/Dedeaux.” 46 We disagree.

¶87.   The “reliability of testimony” is unrelated to Rule 403's balancing test. A completely

true statement may be excluded under Rule 403 if “its probative value is substantially

outweighed by the danger of unfair prejudice.” Although Pitchford did raise in the trial court

the issue of reliability, he did not raise a Rule 403 objection. Thus, the issue is procedurally

barred.47

       Cautionary instruction

¶88.   Pitchford next argues that the trial court erred by refusing to issue a cautionary

instruction. He requested the following instruction:

       I instruct you that the law looks with suspicion and distrust on the testimony
       of a witness who has acted as an informant for the government. The law
       requires the jury to weigh testimony of an informant with great care and with
       caution and with suspicion.




       44
            551 So. 2d 151 (Miss. 1989).
       45
            87 So. 664 (Miss. 1921).
       46
         McNeal and Dedeaux, while commenting on the unreliable nature of informant testimony,
particularly testimony given in exchange for a reduced sentence, do not provide for a weighing
process.
       47
Walker v. State, 913 So. 2d 198, 227 (Miss. 2005) (a trial court will not be held in
error on a matter not presented to it for decision).

                                              31
Although the trial court did not give the instruction requested by Pitchford, it did give the

following instruction:

       The Court instructs the jury that the law looks with great suspicion and distrust
       on the testimony of an alleged accomplice or informant. The law requires the
       jury weigh the testimony of an alleged accomplice or informant with great
       care, caution and suspicion.

Pitchford also requested, but was denied, the following instruction:

       The Court instructs the jury that the testimony of an informant who provides
       evidence against a defendant for pay (or other benefit), must be examined and
       weighed by the jury with greater care than an ordinary witness. You the jury
       must determine whether the informant’s testimony has been affected by
       interest or prejudice against the defendant.

¶89.   Pitchford argues the instruction given was deficient because it lumped accomplice and

informant testimony together and “ignored evidence before it that at least one informant had

received a benefit.” Indeed, this Court has not viewed informant testimony favorably.48

However, this Court has upheld the denial of a cautionary instruction based partly on the fact

that an informant did not receive any preferential treatment for his testimony.49 Still, where

the informant did receive a benefit, the jury should be instructed to regard such testimony

with “caution and suspicion.” 50




       48
Gray v. State, 728 So. 2d 36, 72 (Miss. 1998).
       49
        Rubenstein v. State, 941 So. 2d 735, 767 (Miss. 2006); Manning v. State, 735 So. 2d 323,
335 (Miss. 1999).
       50
            Moore v. State, 787 So. 2d 1282, 1287-88 (Miss. 2001).

                                                  32
¶90.    This Court has stated, “jury instructions are within the sound discretion of the trial

court.” 51     A court may refuse an instruction if it “is covered fairly elsewhere in the

instructions.” 52

¶91.    We find Moore inapplicable to the facts of this case and, thus, no cautionary

instruction was necessary. Mitchell and Hathcock both testified that they were not promised,

and did not receive, any favorable treatment in exchange for their testimony.53 Pitchford

argues that Hathcock did receive a benefit, because his charges were dropped at a later date,

although there was no evidence that this was because of his testimony.

¶92.    In any case, as required by Moore,54 the trial court granted a cautionary instruction

that advised the jury to view informant testimony with caution and suspicion. Thus, we find

no error.

VI.     FAILURE TO GRANT A MISTRIAL AFTER WITNESS TESTIFIED TO
        INADMISSABLE AND PREJUDICIAL MATTERS

¶93.    Pitchford’s next assignment of error is that the trial court should have declared a

mistrial after a State witness improperly testified to prejudicial and improper matters during

cross-examination. As Pitchford’s counsel was cross-examining James Hathcock, who had

testified that Pitchford had confessed the crime to him in jail, the following occurred:

        Q:        Are you and Pitchford good friends? Were y’all good friends?


        51
        Rubenstein v. State, 941 So. 2d 735, 787 (Miss. 2006) (citing Goodin v. State, 787 So. 2d
639, 657 (Miss. 2001)).
        52
         Thorson v. State, 895 So. 2d 85 (Miss. 2004) (citing Heidel v. State, 587 So. 2d 835, 842
(Miss. 1991)).
        53
             Rubenstein, 941 So. 2d at 767.
        54
787 So. 2d at 1286-288.

                                               33
       A:         We lived close to each other for a little while.

       Q:         Did y’all become real good friends where you would tell him your
                  secrets?

       A:         Not really.

       Q:         Okay. And yet you want us to believe that he felt comfortable enough
                  with you to tell you that he killed somebody.

       A:         Well, he was selling me dope.

¶94.   After this exchange, the jury was excused and Pitchford immediately moved for a

mistrial, which the trial court refused to grant. The State previously had disclosed to the

defense the fact that Pitchford had sold drugs to Hathcock. The trial judge instructed the jury

to totally disregard the statement and made each juror affirm that he or she would disregard

it.

¶95.   A trial court “must declare a mistrial when there is an error in the proceedings

resulting in substantial and irreparable prejudice to the defendant’s case.” 55 This Court

reviews a trial court’s decision on a motion for a mistrial under an abuse-of-discretion

standard. 56

¶96.   The witness’s statement was clearly improper.             However, the trial court took

immediate and appropriate steps to cure any prejudicial effect. Furthermore, “it is presumed

that jurors follow the instructions of the court. To presume otherwise would be to render the




       55
            Parks v. State, 930 So. 2d 383, 386 (Miss. 2006).
       56
            Id.

                                                 34
jury system inoperable.” 57 Thus, we conclude that the trial court did not abuse its discretion

by failing to grant a mistrial.58

VII.   FAILURE TO SUPPRESS EVIDENCE OBTAINED THROUGH                                         A
       WARRANTLESS SEARCH OF DEFENDANT’S AUTOMOBILE

¶97.   Pitchford argues the .38 caliber revolver used in the shooting and later discovered in

his car should have been suppressed as the product of an illegal search. After receiving

information that Pitchford had been involved in a previous attempt to rob the store,

Investigator Conley went to Pitchford’s home, where, in the driveway, he spotted a vehicle

matching the description of a vehicle seen by witnesses at the store prior to the robbery. A

tag search revealed that the car was titled to Pitchford and his mother, Shirley Jackson.

¶98.   Conley asked for permission to search the vehicle. Pitchford consented orally, but

refused to sign a consent form, while Jackson signed the consent form. Conley (the only

witness to testify at the suppression hearing) testified that, after Jackson had signed the

consent form, Pitchford stated “momma, it’s something in the car. It’s something in the car.”

Investigator Conley testified that Pitchford never withdrew his oral consent.

¶99.   Investigator Conley searched the vehicle and discovered the revolver. Pitchford

moved the trial court to suppress the evidence, claiming he did not consent, and that the

search was illegal. The trial court denied Pitchford’s motion to suppress, finding that Conley

had consent to search the vehicle and, alternatively, that Investigator Conley properly could

have executed a warrantless search because of exigent circumstances.


       57
        Chase v. State, 645 So. 2d 829, 853 (Miss. 1994) (quoting Johnson v. State, 475 So. 2d
1136, 1142 (Miss. 1985)).
       58
            See, e.g., Yarborough v. State, 911 So. 2d 951, 956-58 (Miss. 2005).

                                                 35
¶100. Pitchford admits that he initially consented to the search. However, he claims he

withdrew his consent. As evidence of the withdrawal, he points to the following trial

testimony from Investigator Conley: “Pitchford was – when I went to search the car he

started getting kind of angry, so I had him detained and moved to the side of the house.”

This testimony came during the trial, but was not provided during the suppression hearing.

Also, Pitchford did not offer any proof concerning his demeanor during the search, as

described by Investigator Conley, nor did he inform the trial judge that Investigator Conley

had him detained and moved to the side of the house. We will not hold the trial judge in

error for failure to suppress evidence based on testimony and evidence not given at the

suppression hearing.

¶101. Both the United States and Mississippi Constitutions guarantee citizens the right to

be secure in their persons, houses, and possessions against unreasonable and warrantless

searches and seizures.59 “While the warrant clauses of these provisions express the general

rule that law enforcement must procure a warrant based on probable cause before engaging

in a search, the rule has several exceptions. . . . Voluntary consent eliminates the warrant

requirement.” 60

¶102. Pitchford argues that, because the search was conducted over his objection, the

evidence should be suppressed. He cites Randolph v. Georgia,61 in which in the United




       59
            U.S. Const. amend IV; Miss. Const. art. 3, § 23.
       60
         Moore v. State, 933 So. 2d 910 (Miss. 2006) (citing Morris v. State, 777 So. 2d 16, 26
(Miss. 2000)).
       61
            547 U.S. 103, 126 S. Ct. 1515, 164 L. Ed. 2d 208 (2006).

                                                  36
States Supreme Court held that a warrantless search of a shared dwelling, over the express

refusal of consent by a physically present resident, cannot be justified as reasonable as to

him, based on consent given to police by another resident. However, because we find

Pitchford consented to the search and never withdrew his consent, we need not explore the

issue addressed in Randolph.

¶103. We find this issue has no merit.

VIII. FAILURE TO SUPPRESS STATEMENTS GIVEN TO LAW ENFORCEMENT
      AFTER DEFENDANT’S ARREST

¶104. In his eighth assignment of error, Pitchford asserts that the trial court should have

suppressed five statements he made to police officers after his arrest because the statements

were taken in violation of his Fifth, Sixth, and Fourteenth Amendment rights.

¶105. Following a pretrial hearing, the trial court denied Pitchford’s motion to suppress the

statements, stating: “The Court finds not only beyond a reasonable doubt but beyond any

doubt whatsoever that these statements were freely and voluntarily given.” Pitchford

renewed his objection to the introduction of his statements during trial, and the trial court

again overruled the objection.

¶106. A criminal “defendant may waive effectuation of [the right to remain silent and the

right to the presence of an attorney], provided the waiver is made voluntarily, knowingly and

intelligently.” 62 A criminal defendant who challenges the voluntariness of the waiver has a




       62
            Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                 37
due process right to a reliable judicial review of whether the confession was, in fact,

voluntarily given.63

¶107. The trial court’s duty is quite clear on this issue. A trial judge must review the totality

of the circumstances, and make a factual determination of whether the defendant

intelligently, knowingly, and voluntary waived his or her rights.64 Furthermore, the court

must determine whether, under the totality of the circumstances, the accused was adequately

warned.65 The long-standing rule in this state is that the burden of proving the voluntariness

of the confession is on the State.66

¶108. The officers who interrogated Pitchford testified he was offered no reward, and he was

not threatened or coerced, and that his statement was voluntarily given. Such testimony

creates a prima facie case of voluntariness.67 However, when the defendant produces

evidence that his waiver and confession were not voluntary, the State must produce evidence

to directly rebut the defendant’s claims.68

¶109. The standard of review for such a determination has been stated by this Court:




       63
         Powell v. State, 540 So. 2d 13 (Miss. 1989) (citing Jackson v. Denno, 378 U.S. 368, 377,
84 S. Ct. 1774, 1781, 12 L. Ed. 2d 908, 915 (1964)).
       64
        McGowan v. State, 706 So. 2d 231, 235 (Miss. 1997) (quoting Neal v. State, 451 So. 2d
743, 756 (Miss. 1984)).
       65
         Layne v. State, 542 So. 2d 237, 239 (Miss. 1989) (citing Jones v. State, 461 So. 2d 686,
696-97 (Miss. 1984) and Edwards v. Arizona, 451 U.S. 477, 486, 101 S. Ct. 1880, 1885, 68 L. Ed.
2d 378, 387 (1981)).
       66
            Lee v. State, 236 Miss. 716, 112 So. 2d 254, 256 (1959).
       67
            Id. at 255-256.
       68
            Id. at 256.

                                                 38
       Findings by a trial judge that a defendant confessed voluntarily, and that such
       confession is admissible are findings of fact. Such findings are treated as
       findings of fact made by a trial judge sitting without a jury as in any other
       context. As long as the trial judge applies the correct legal standards, his [or
       her] decision will not be reversed on appeal unless it is manifestly in error, or
       is contrary to the overwhelming weight of the evidence.69

¶110. Pitchford admits that the State obtained a written Miranda waiver prior to his first

statement. However, he insists he gave no waiver prior to his next three statements. This

Court has said:

       Invocation of the right to counsel is a rigid, prophylactic rule which prohibits
       further questioning until an attorney is made available or the defendant
       knowingly and voluntarily waives his [or her] right. On the other hand,
       invocation of the right to silence concerns whether an officer scrupulously
       honors a defendant's right to cease questioning for a reasonable time, after
       which questioning may resume if the defendant knowingly and voluntarily
       waives this right.70

¶111. At the hearing on the motion to suppress, Investigator Conley provided the following

testimony concerning the three statements he took from Pitchford on November 7, 2004:

       Q:     I want to hand you back Exhibit 5 for identification and ask if you can
              tell the Court what this is.

       A:     This is a Miranda Rights form.

       Q:     Is that the same rights form that you used to advise this defendant,
              Terry Pitchford, of his rights?

       A.     Yes, sir.

        ...


       69
       Davis v. State, 551 So. 2d 165, 169 (Miss. 1989) (citing Frost v. State, 483 So. 2d 1345,
1350 (Miss.1986)).
       70
        Chamberlin v. State, 989 So. 2d 320, 334 (Miss. 2008) (citing Edwards v. Arizona, 451
U.S. 477, 101 S. Ct. 1880, 68 L. Ed. 2d 378 (1981), and Neal v. State, 451 So. 2d 743, 755 (Miss.
1984)).

                                               39
Q:    Did you advise him of all the rights on that form?

A:    Yes, sir.

Q:    Did it appear to you that he understood those rights?

A:    Yes, sir.

Q:    Why did it appear to you that he understood those rights?

A:    Because he told me he did.

Q:    And once you advised him of those rights, did he, in fact, sign that form
      and the waiver stating that he did not wish to have an attorney and he
      wanted to discuss the case with you?

A:    Yes, sir.

...

Q:    I believe he made three statements to you that day; is that correct?

A:    Yes, sir.

Q:    And on each of those taped statements before you started interviewing
      him did you go back into the fact of asking him if he understood the
      rights that you had previously advised him?

A:    Yes, sir.

Q:    And on each occasion did he tell you that he did?

A:    Yes, sir.

Q:    Did it appear to you that he did?

A:    Yes, sir.

Q:    On any of those statements did you use any pressure or coercion to get
      him to talk to you?

A:    No, sir.


                                     40
        Q:        Did you hold out any hope of reward or make him any promises?

        A:        No, sir.

¶112. In light of Officer Conley’s testimony, we cannot say the trial court’s findings as to

these statements were in error or contrary to the overwhelming weight of the evidence, as

required by Davis.71 Pitchford argues that, because the officers did not obtain a written

waiver before Statements 2 and 3, there was no voluntary waiver. However, he cites no

authority supporting this proposition. The record supports the trial court’s findings that,

under the totality of the circumstances, Pitchford voluntarily and intelligently waived his

privilege against self-incrimination under Layne.72

¶113. Pitchford argues that, when he gave the first three statements on November 7,

Investigator Conley made several false representations regarding the evidence against him.

He admits that misrepresentations, in and of themselves, do not render his statements

involuntary. However, he contends that such misrepresentations were components of

improper psychological coercion leading up to the two statements he gave on November 8,

2004.

¶114. On November 8, Robert Jennings was scheduled to give Pitchford a polygraph exam.

Jennings testified that, “after a short period of time, [Pitchford] agreed to take a polygraph

test. So after Investigator Conley left out of the room, I, again, went back through the same

rights. I put a checkmark by each one marking [sic] sure that he understood it.” Pitchford



        71
551 So. 2d at 169.
        72
542 So. 2d at 239.

                                              41
argues that, because he did not sign the waiver portion of the Miranda form, the waiver of

his rights was not voluntary and intelligent. Jennings testified that, after advising Pitchford

of his Miranda rights and reading the waiver and consent form to him, Pitchford “started

crying and he stated that he had been up all night praying.” Jennings reminded him that he

was there to take a polygraph test, and said “if you lie to us, we are going to know whether

or not you are lying about any of this.” At that point, Pitchford began to tell Jennings the

chain of events that occurred the morning Britt was murdered.

¶115. Officer Conley stepped into the room, at which point Pitchford “quit talking.” Conley

asked Pitchford, “do you understand what your rights are,” and Pitchford said “yes.” Conley

then asked, “is it your own free will to make a statement?” Pitchford again responded “yes.”

¶116. Jennings testified that, when Conley walked into the room, Pitchford reverted to his

previous story. He said, “It was kind of obvious that maybe he was not going to talk freely

in front of Conley.” After Conley stepped back out of the room, Pitchford “told the entire

chain of events, which we started from a week and a half prior to right on up to the actual

morning of the actual murder and robbery.”

¶117. Jennings testified that neither he nor Conley made threats to Pitchford or held out any

hope of reward in order to entice him to give the statements. He also testified that Pitchford

clearly understood his Miranda rights, and there was no indication that he did not freely and

voluntarily waive those rights.

¶118. Pitchford asserts that Jennings and Conley created the “‘perfect storm’ of

unconstitutional psychological coercion” by threatening to give Pitchford a polygraph exam,

misrepresenting the reliability of the polygraph test, and telling Pitchford that anything said


                                              42
was just between the two of them (i.e., Pitchford and Jennings). However, the record reveals

that Pitchford volunteered to take the polygraph exam, and Jennings testified that he did not

threaten Pitchford through misrepresentations of the polygraph’s accuracy, but simply

indicated to him that the purpose of a polygraph exam -- which he agreed to take -- was to

determine truthfulness. Finally, Jennings admitted telling Pitchford that his confession was

“between you and I,” but only “after he had given the entire statement.”

¶119. Based on this record, we cannot say that the trial court’s ruling regarding these two

November 8 statements was against the overwhelming weight of the evidence. The court

said:

        [I]t’s the understanding of the Court that the fifth statement was a continuation
        of the fourth statement. It was just a situation where Officer Conley was no
        longer in the room. I think it could have very easily been called statement
        four. For whatever reason they were transcribed at different times and
        considered five different statements. But nevertheless, he was properly
        Mirandised, Mirandised [sic] before the statement was given.

¶120. The trial judge applied the correct legal standards, his decision was not manifestly in

error, and this issue has no merit.

IX.     ADMISSION OF EVIDENCE CONCERNING PRIOR BAD ACTS

¶121. Pitchford next argues the State improperly introduced evidence of a prior crime.

Pitchford was indicted for two crimes: (1) capital murder of Rubin Britt in the course of

armed robbery, and (2) conspiracy to commit a crime arising out of his previously thwarted

attempt to rob Britt’s store. The charges were not consolidated into a multicount indictment,

nor were they consolidated into a single trial.




                                               43
¶122. Citing Mississippi Rules of Evidence 404(b) and 403, Pitchford moved to exclude this

evidence. The Court allowed Pitchford’s counsel to reserve his objection. During a bench

conference at trial, the prosecutor requested a Rule 403 balancing test. The trial court ruled

as follows:

       As I understand from the motions last week, approximately a week before this
       alleged crime occurred there was a plan where Mr. Pitchford and others were
       present intending to go in and rob the . . . Crossroads Grocery. And somehow
       that plan was thwarted. And a week later the exact same crime was allegedly
       committed. That seems to me to be under the heading of plans, preparation,
       motive and the – and admissible as evidence. And so the Court finds that to
       be highly probative. And the probative value would substantially outweigh
       any prejudice. So that is testimony the Court will allow.

¶123. Pitchford concedes that evidence of other crimes may be admissible under Rule

404(b) in order to show intent, preparation, plan, or knowledge, or where necessary to tell

the complete story so as not to confuse the jury. However, Pitchford disputes the trial court’s

ruling that the probative value of the evidence outweighed its prejudicial effect.

¶124. The two evidentiary rules at issue are as follows:

       Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or acts
       is not admissible to prove the character of a person in order to show that he
       acted in conformity therewith. It may, however, be admissible for other
       purposes such as proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident.73

and

       Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice, confusion of the
       issues, or misleading the jury, or by considerations of undue delay, waste of
       time, or needless presentation of cumulative evidence.74


       73
            Miss. R. Evid 404(b) (emphasis added).
       74
            Miss. R. Evid. 403.

                                                44
¶125. As an initial matter, we note that this Court has, in previous cases, erroneously

implied that Rule 404(b) exceptions are not subject to Rule 403 analysis.75 Today, we clarify

those cases and hold that Rule 404(b) exceptions are, indeed, subject to a Rule 403 balancing

test.

¶126. The trial court found the evidence admissible under Rule 404(b). Furthermore, the

trial court conducted a Rule 403 balancing test, and found “the probative value would

substantially outweigh any prejudice.”

¶127. A trial court “must exercise sound discretion in determining whether the proffered

evidence is relevant under Miss. R. Evid. 401 and even if relevant, whether such relevant

evidence is admissible applying the Miss. R. Evid. 403 criteria.” 76 Furthermore, this Court

has held “that the admission of evidence is well within the sound discretion of the trial court,

subject to reversal on appeal only if there be an abuse of that discretion.” 77

¶128. We cannot say the trial court abused its discretion in admitting the evidence under

Rules 404(b) and 403 . The trial judge should have stated that he found the evidence was

admissible because “the probative value [was] not substantially outweighed by the danger

of unfair prejudice,” 78 rather than “the probative value would substantially outweigh any

prejudice.” But even though the trial judge did not utter the “magic words” of Rule 403, he



        75
         See Jenkins v. State, 507 So. 2d 89, 92 (Miss. 1987), and its progeny, Burns v.
State, 729 So. 2d. 203, 222 (Miss. 1998) (quoting Parker v. State, 606 So. 2d 1132, 1136-37
(Miss. 1992), overruled on other grounds by Goff v. State, 14 So. 3d 625 (Miss. 2009)).
        76
             Eckman v. Moore, 876 So. 2d 975, 985 (Miss. 2004).
        77
             Id. at 984 (citations omitted).
        78
             Miss. R. Evid. 403.

                                               45
clearly performed a Rule 403 analysis and thus did not abuse his discretion in admitting the

evidence,79 and this assignment of error has no merit.

X.     EXPERT TESTIMONY

¶129. Pitchford’s next assignment of error is that the trial court erroneously allowed the jury

to hear opinions from Dr. Steven Hayne, who was tendered by the State – without objection

– as an expert in the field of forensic pathology. Dr. Hayne performed the autopsy on

Reuben Britt and testified he had been shot up to three times with a hand gun containing rat

shot, and five times with small-caliber rounds, consistent with a .22 caliber weapon. Dr.

Hayne also testified that it would not be inconsistent with the decedent’s wounds for him to

have been shot one to four times with the .38 caliber weapon recovered from Pitchford.

¶130. Relying on Edmonds v. State,80 Pitchford argues Dr. Hayne’s testimony concerning

the gunshot wound was outside his area of expertise. In Edmonds, Dr. Hayne provided

opinions outside his area of expertise when he testified that the trigger of the murder weapon

was likely pulled by two persons, rather than one.81

¶131. The issue before us today is distinguishable from Edmonds. Dr. Hayne is clearly

qualified to provide opinions as to the nature and number of wounds, and whether those

wounds are consistent with a .22 caliber cartridge or a .38 caliber ratshot cartridge. Such




       79
            See, e.g., Tate v. State, 20 So. 3d 623, 639 (Miss. 2009).
       80
            955 So. 2d 787 (Miss. 2007).
       81
            Id. at 792.

                                                   46
testimony falls squarely within the expertise of a forensic pathologist.82 We find this issue

has no merit.

¶132. The second argument Pitchford advances concerning Dr. Hayne is that he should not

have been allowed to testify at all because the State failed to show he was “qualified as an

expert by knowledge, skill, experience, training, or education.” Pitchford argues that Dr.

Hayne’s testimony should have been excluded because he incorrectly testified that he was

“the state pathologist for the Department of Public Safety Medical Examiner’s Office.”

Pitchford also argues, based on a newspaper article, that the number of autopsies performed

each year by Dr. Hayne “established that the methods he employed were not in conformity

with the accepted methods of the profession.”

¶133. Pitchford made no objection to these concerns at trial, and so they are procedurally

barred. And even if they weren’t, this Court recently addressed a nearly identical argument

in Wilson v. State 83 and stated:

       Wilson argues that the record reveals Dr. Hayne testified that his position was
       that of “Chief State Pathologist for the Department of Public Safety” for the
       State of Mississippi. Wilson correctly points to the fact that there is no such
       position in Mississippi. According to Wilson, this fact coupled with the
       criticism Dr. Hayne has received from this Court, should lend itself under
       heightened-scrutiny review to a finding by this Court that Wilson's due process
       rights were violated by Dr. Hayne's testimony.
       ...

       We agree with the State that Wilson cites no authority, other than newspaper
       articles, to support his proposition that we should set aside Wilson's death
       sentence merely because Dr. Hayne testified in this case. Thus, this Court is


       82
         See, e.g. Holland v. State, 705 So. 2d 307, 341 (Miss. 1997) (“Thus, in Mississippi, a
forensic pathologist may testify as to what produced the injuries in this case. . . .”).
       83
            21 So. 3d 572, 588-89 (Miss. 2009).

                                                  47
       not duty-bound to discuss this issue based on a procedural bar. However,
       procedural bar notwithstanding, we look briefly to this issue.

       ...

       . . .Taken to its logical end, Wilson's argument would mean that this Court
       should adopt a per se rule that testimony by Dr. Hayne in any case renders the
       verdict in that case invalid. This argument is simply untenable. Any new
       evidence that could be developed for the purpose of impeaching Dr. Hayne's
       findings should be presented in later post-conviction-relief proceedings.

¶134. We find no merit in Pitchford’s challenge to Dr. Hayne’s qualifications or his

testimony in this case.

XI.    JURY INSTRUCTIONS

¶135. Pitchford’s eleventh assignment of error is that the trial court erroneously excluded

several of his jury instructions and included several of the State’s jury instructions. This

Court has stated, “jury instructions are within the sound discretion of the trial court.” 84

¶136. Pitchford claims instructions D-9 and D-10 – both of which were cautionary

instructions concerning informant testimony – were erroneously excluded.              We have

discussed these instructions in Issue V supra.

¶137. Pitchford also complains that the trial court refused his proposed instruction, D-30.

However, the record reveals that Pitchford’s counsel withdrew the instruction. We will not

hold the trial court in error for failing to give a withdrawn instruction.

¶138. Pitchford complains that the State’s proposed instructions S-1, S-2A, and S-3 – which

were given to the jury as Instructions 2, 3, and 4 – failed to give any guidance to the jury as

to what it should do if it failed to find any of the requisite elements of capital murder and


       84
        Rubenstein v. State, 941 So. 2d 735, 787 (Miss. 2006) (citing Goodin v. State, 787 So. 2d
639, 657 (Miss. 2001)).

                                               48
armed robbery beyond a reasonable doubt. Instructions 2 and 4 both clearly stated that the

jury could not find Pitchford guilty if it did not find that he had committed every element of

the crimes beyond a reasonable doubt. Instruction 3 also provided that, in order for the jury

to find Pitchford guilty, it had to consider the evidence and find beyond a reasonable doubt

that he had committed the elements of the crime of robbery. The instructions at issue clearly

required the jury to find Pitchford guilty of each element of the crime, beyond a reasonable

doubt, so this assignment of error has no merit.

¶139. Pitchford next complains that the trial court improperly rejected his proposed

instruction D-18, which is as follows:

       I instruct you that the law looks with suspicion and distrust on the testimony
       of an alleged accomplice. The law requires the jury to weigh the testimony of
       an alleged accomplice with great care and with caution and suspicion.

¶140. Jury Instruction 6, which was presented to the jury, is as follows:

       The Court instructs the jury that the law looks with suspicion and distrust on
       the testimony of an alleged accomplice or informant. The law requires the jury
       to weight the testimony of an alleged accomplice or informant with great care,
       caution and suspicion.

Pitchford complains that Instruction 6 included both accomplices and informants in the same

instruction. While it is true that “[a] defendant is entitled to have his theory of the case

presented in the jury instructions,” 85 the entitlement is limited. The court may refuse an

instruction if it “is covered fairly elsewhere in the instructions.” 86 The trial court was within




       85
        Thorson v. State, 895 So. 2d 85, 107 (Miss. 2004) (citing Heidel v. State, 587 So. 2d 835,
842 (Miss. 1991)).
       86
            Id.

                                               49
its discretion in denying D-18 as being “fairly included elsewhere,” so this assignment of

error has no merit.

¶141. Pitchford also complains that his instruction D-34 was improperly denied by the trial

court. D-34, as proposed, is as follows:

       Each fact which is essential to complete a set of circumstances necessary to
       establish the defendant’s guilt must be proved beyond a reasonable doubt. In
       other words, before an inference essential to establish guilt may be found to
       have been proved beyond a reasonable doubt, each fact or circumstance on
       which the inference necessarily rests must be proved beyond a reasonable
       doubt.

¶142. The trial court denied this instruction as repetitive, saying, “I think this is like the third

time too that I have had this instruction . . . maybe not the exact wording, but it’s very close

to others that I’ve already looked at.” The judge continued: “The S-instructions [sic]

already telling them what they must prove. And unless the state has proved all those

elements then, beyond a reasonable doubt, they can’t convict on -- based on other

instructions already given.”

¶143. Pitchford argues that the instruction was necessary because Sandstrom v. Montana 87

requires that the jury not “make more than one leap from what is proven beyond a reasonable

doubt to what is inferred.” However, the Supreme Court clearly laid out the issue in

Sandstrom:

       The question presented is whether, in a case in which intent is an element of
       the crime charged, the jury instruction, “the law presumes that a person intends
       the ordinary consequences of his voluntary acts,” violates the Fourteenth




       87
            442 U.S. 510, 99 S. Ct. 2450, 61 L. Ed. 2d 39 (1979).

                                                 50
       Amendment's requirement that the State prove every element of a criminal
       offense beyond a reasonable doubt.88

¶144. Unlike the issue in Sandstrom, no legal presumptions operate against Pitchford. So

Sandstrom is inapplicable and this assignment of error has no merit.

XII.   MITIGATION-PHASE ARGUMENTS AND EVIDENCE

¶145. Pitchford’s next assignment of error is that the trial court improperly disallowed

mitigation evidence that would have allowed him to avoid the death penalty. Pitchford points

to three instances.

       Effect of Pitchford’s death on his child

¶146. The defense attempted to solicit testimony from Dominique Hogan, the mother of

Pitchford’s two-year-old son, about the effect Pitchford’s death would have on the child. The

trial court sustained the State’s objection to the evidence.

¶147. This Court has held that “[e]vidence of a criminal defendant’s death and the effect it

would have on the life of his family is not relevant and is properly excluded since such

evidence does not impact on the defendant’s character, the record, or the circumstances of

the crime.” 89 Pitchford cites expansive language in Tennard v. Dretke 90 for the proposition

that the exclusion of this testimony violated his rights under the Eighth Amendment.




       88
            Id. at 512.
       89
        Jordan v. State, 786 So. 2d 987, 1020 (Miss. 2001) (citing Wilcher v. State, 697 So. 2d
1123, 1133-34 (Miss. 1997)).
       90
            542 U.S. 274, 124 S. Ct. 2562, 159 L. Ed. 2d 384 (2004).

                                                 51
Tennard held “[a] State cannot preclude the sentencer from considering ‘any relevant

mitigating evidence’ that the defendant proffers in support of a sentence less than death.” 91

¶148. However, as we held in Jordan, how the death of a defendant will impact others is

simply not relevant as mitigating evidence, and nothing in Tennard contradicts this. This

argument has no merit, and the trial judge committed no error by excluding this irrelevant

testimony.

       Videotape

¶149. Pitchford also wanted to produce a “day-in-the-life” video of himself and his son

interacting. However, the jail where Pitchford was incarcerated awaiting trial refused to

allow Pitchford to produce the video, as it was against jail policy. Pitchford filed an ex-parte,

pretrial motion asking the Court to order the Sheriff to allow Pitchford to produce the video.

The trial judge refused to grant the motion, stating at the hearing, “I’m not going to override

the policy of the jail. If they want to voluntarily let you in and film that and then – I’d

consider it at the appropriate time whether I would admit something like that . . . . But I’m

not going to start micro-managing the jail and tell them how to they need to operate it.”

¶150. Pitchford argues now that “it was reversible error for the trial court to prevent this

evidence from being obtained.” However, Pitchford cites no authority for the proposition

that the trial judge was required to compel its production. Pitchford was advised by the court

that if he was able to make such a video, it would rule on the admissibility of such evidence




       91
            Id. at 285 (citations omitted) (emphasis added).

                                                  52
at the proper time. As Pitchford has presented no relevant authority in support of his

argument, it is dismissed.92

       Family’s reaction to father’s death

¶151. Pitchford’s next argument is that the trial court erred by refusing to permit him to put

into context the mitigation evidence about how he reacted to his father’s illness and death.

He wanted to introduce information about how the family unit as a whole reacted by eliciting

testimony from his brother and mother. The proffered testimony from Pitchford’s brother,

which the trial court refused to allow, was as follows:

       Q:        Okay. How old were you when your dad died?

       A:        Ten years old.

       Q:        What effect – how did it make you feel?

       A:        I was just – I was lacking somebody in my life.

       STATE:            Objection, Your Honor. Your Honor, that has nothing to do
                         with what we are here for today. I have tried not to object but
                         this trial is not on what sentence their father should get. It is on
                         what sentence this defendant should get. I would ask that any
                         mitigation relate to this defendant and not something –

       DEFENSE: It is going to relate, Your Honor. It is going to directly towards
                the defendant.

       STATE:            He also asked how this witness felt, which has absolutely
                         nothing to do with the defendant.

       THE COURT: I’ll sustain.

¶152. The proposed testimony from Pitchford’s mother, which the trial court refused to

allow, was as follows:


       92
            Brawner v. State, 947 So. 2d 254, 269 (Miss. 2006).

                                                  53
       Q:        And you remember when Terry’s father died; is that correct?

       A:        Yes.

       Q:        And how did that affect Terry? Before you answer that Miss Jackson,
                 what kind of relationship did Terry and his dad have?

       A:        They had a real close relationship. Terry’s a twin. And he had – it was
                 the last twin, the kids that he had. His daddy was 57 years old, and he
                 was so proud of those twin boys that he had had. He always said that
                 there is nowhere in the world that I can go that I can’t take my boys.
                 And when he was diagnosed with kidney cancer, Dr. Armstrong sent
                 him to Oxford, Mississippi. And he told me –

       STATE:           Your Honor, I object. What her and her husband –

       DEFENSE: Your Honor –

       STATE:           – talked about is not relevant

       DEFENSE: – mitigation –

       STATE:           May I finish my objection, Your Honor? What her and her
                        husband talked about is not relevant on mitigation for this
                        defendant.
                        ...

       COURT:           Well, I think you just at this point need to restate your question.
                        And I mean – she was getting into an issue of how – what Dr.
                        Armstrong said and how it affected her and Mr. Jackson.

       DEFENSE: Yes, sir. I understand that. I don’t think I asked that.

¶153. Because the testimony did not relate to “defendant’s character, the record, or the

circumstances of the crime,” 93 the trial court properly excluded it.

XIII. PRESENTATION OF IMPROPER MATTERS TO JURY DURING PENALTY
      PHASE




       93
            Jordan, 786 So. 2d at 1020.

                                                54
¶154. Pitchford’s next assignment of error is that the trial court erred by allowing improper

evidence during the penalty phase of the trial. He points to three instances of purported error.

       Victim-impact testimony

¶155. Pitchford’s first argument is a general allegation, without a citation to the record, that

the court permitted the jury to hear victim-impact testimony beyond the scope allowed by the

law. Payne v. Tennesee abolished the per se rule against victim-impact testimony, subject

to the limitation that “[i]n the event that evidence is introduced that is so unduly prejudicial

that it renders the trial fundamentally unfair, the Due Process Clause of the Fourteenth

Amendment provides a mechanism for relief.” 94 Pitchford also cites Randall v. State 95 for

the proposition that members of the victim’s family were permitted to give evidence about

the decedent beyond that which “was relevant to the crime charged.” After reviewing

testimony of Nettie Britt (the decedent’s wife) and Kim Lindley (his daughter), we find

nothing to support Pitchford’s argument.

       Hearsay




       94
            501 U.S. 808, 825, 111 S. Ct. 2597, 115 L. Ed. 2d 720 (1991).
       95
            806 So. 2d 185, 225 (Miss. 2001).

                                                 55
¶156. During the course of her testimony, Nettie Britt was allowed, over objection by the

defense,96 to read a letter 97 written by her great-niece. Pitchford argues that this violated his

Sixth Amendment right to confront a witness against him under Crawford v. Washington.98

¶157. The United States Supreme Court has not yet ruled on whether Crawford extends to

the sentencing phase of a trial. While we are aware of federal authority that the Sixth

Amendment does not apply at sentencing proceedings,99 this Court’s precedent holds

otherwise.100




       96
        MR. CARTER: Your Honor, I want to object to the reading of this letter. It essentially lets
somebody else testify who is not even here. And based on that and based on the fact that I haven’t
even seen the letter, I don’t know if anything is in there that is objectionable. . . .
       [Mr. Carter was then allowed to read the letter]
       97
        The letter contained an affectionate description of her memories of        “Uncle Bubba”
(Reuben Britt).
       98
            541 U.S. 36, 124 S .Ct. 1354, 158 L. Ed. 2d 177 (2004).
       99
          The Fifth Circuit concluded that the Sixth Amendment does not apply, even in capital
cases. U.S. v. Fields, 483 F.3d 313, 324-339 (5th Cir. 2007) (“we conclude that the Confrontation
Clause does not operate to bar the admission of testimony relevant only to a capital sentencing
authority’s selection decision”); U.S. v. Mitchell, 484 F.3d 762, 776 (5th Cir. 2007) (citing United
States v. Navarro, 169 F.3d 228, 236 (5th Cir.1999) ("[T]here is no Confrontation Clause right at
sentencing . . . . "). Other federal appellate courts considering this matter have reached the same
conclusion. See e.g., United States v. Stone, 432 F.3d 651, 654 (6th Cir. 2005) (“Because
Crawford was concerned only with testimonial evidence introduced at trial, Crawford does not
change our long-settled rule that the confrontation clause does not apply in sentencing
proceedings”); United States v. Luciano, 414 F.3d 174, 178-80 (1st Cir. 2005) (“Nothing in
Crawford requires us to alter our previous conclusion that there is no Sixth Amendment
Confrontation Clause right at sentencing.”); United States v. Martinez, 413 F.3d 239, 242-43 (2d
Cir. 2005) (“[Crawford] provides no basis to question prior Supreme Court decisions that expressly
approved the consideration of out-of-court statements at sentencing.”).
       100
            See Lanier v. State, 533 So. 2d 473, 488 (Miss. 1988) (state and federal constitutions
guarantee a defendant the right to confront witnesses against him during the sentencing phase of a
trial); see also Wilson v. State, 21 So. 3d 572, 586-87 (Miss. 2009).

                                                 56
¶158. The Confrontation Clause of the Sixth Amendment of the United States Constitution

provides that, “In all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him.” 101 Article 3, Section 26 of the Mississippi

Constitution also provides that, “In all criminal prosecutions, the accused shall have a right

. . . to be confronted by the witnesses against him.”

¶159. In Lanier, the defendant was found guilty of capital murder.102 During the sentencing

phase, the trial court allowed the prosecution to cross-examine a defense witness with a letter

written by two doctors from the Mississippi State Hospital at Whitfield.103 The prosecutor

was not impeaching the witness with the letter, but rather was using the letter to “suggest that

others (more competent that the witness) disagreed with the witness’ conclusion -- for the

purpose of disproving the witnesses conclusion.” 104 The letter was neither entered into

evidence nor discussed during the guilt phase of the trial.105

¶160. On appeal, Lanier alleged that the use of the letter was a violation of the Confrontation

Clause of the Sixth Amendment.106 This Court held “[t]he right of a criminal defendant . .

. to cross examine the witnesses against him is at the heart of the confrontation clause.” 107

The Court further held that

       101
             U.S. Const. amend. VI.
       102
             Lanier, 533 So. 2d at 476.
       103
             Id. at 486.
       104
             Id. at 487.
       105
             Id.
       106
             Id.
       107
             Id. at 488.

                                              57
       the manner in which the State utilized the Whitfield letter afforded Lanier no
       opportunity to cross-examine the conclusions of the several doctors. The letter
       as previously noted was obviously violative of our hearsay rules. But, over
       and about the fact that the letter was in the present case was inadmissible
       hearsay, the confrontation clause acts so as to even restrict proof which under
       our evidence rules would be classified as ‘admissible hearsay.’108

¶161. In this case, the trial court erred in allowing Nellie Britt to read the letter written by

her great-niece. Just as in Lanier, Pitchford had no opportunity to cross-examine the author

of the letter. However, after carefully reviewing the contents of the letter, in light of the

totality of the evidence presented during the sentencing phase, we conclude that the error was

harmless.

       State arguments

¶162. Pitchford’s third argument is that the trial court improperly allowed the State to make

a statement. After the State had finished its case during the penalty phase, the following

occurred as the defense attempted to make an opening statement:

       MR. CARTER:              I want to make an opening before I do it. It should only
                                take two or three minutes. It is perfectly fine for Mr.
                                Evans to put his witness on the stand. I am not waiving
                                mine.
       MR. EVANS:               I am not waiving mine.
       MR. CARTER:              I have a right to do it. It will only take me two or three
                                minutes before I call a witness.
       MR. EVANS:               I am not waiving anything. It is my understanding that
                                nobody asked for an opening statement.
       MR. CARTER:              I am asking for one.
       THE COURT:               I’ll give you two minutes.
       MR. EVANS:               I’d like to do mine when he gets through then, Your
                                Honor.
       MR. CARTER:              You waived it.
       MR. EVANS:               No, I haven’t. I wasn’t given an opportunity.
       ...


       108
             Id. (citing Lafave and Israel, Criminal Procedure § 23.3(d,877) (1985).

                                                  58
      THE COURT:               If you give one, you are going to give it before he goes
                               forward with his. After the defense gives an opening
                               statement – well, I mean what I’m saying is procedurally
                               the State goes first on opening statements. So if the
                               defense wants to make an opening, then the State wants
                               to. Then you can.
      MR. CARTER:              Let me just say for the record that we object to Mr. Evans
                               at this point making an opening statement as he has
                               already called witnesses and put on his case and did not
                               make one. Now, he has a right to make a closing
                               statement, just as I do. But he does not have a right to
                               make an opening statement after he called all witnesses
                               and rested.
      THE COURT:               Well, it’s my opinion that, that when neither side asked
                               for an opening statement when this Court proceeded, I
                               considered that it was waived. I’ve never seen opening
                               statements at this phase of the trial.
      MR. CARTER:              I do them in every case, Your Honor.
      THE COURT:               Well, I have never seen it.
      MR. EVANS:               I’ve never seen it either.
      THE COURT:               So I considered it waived. But in fairness to the
                               prosecution, if the defense wishes to make one, then I
                               think the prosecution has a right to make one.

¶163. Pitchford argues that this was error and an abuse of discretion, citing McFadden v.

Mississippi State Board of Medical Licensure.109 In McFadden, which involved an appeal

from an administrative hearing, this Court stated:

      Dr. McFadden also suggests that because there were no opening arguments in
      this case this somehow contributed to the alleged denial of his due process
      rights. First, it should be noted Dr. McFadden made no contemporaneous
      objection to the Board's decision to waive opening statements. Second,
      opening statements are often waived in cases where there is already a general
      understanding of the issues to be addressed. Therefore, we conclude this
      argument is without merit.110




      109
            735 So. 2d 145, 160 (Miss. 1999).
      110
            Id.

                                                59
We find McFadden inapposite to this matter. As Pitchford has presented no relevant

authority in support of his argument, it is dismissed.111

XIV. WHETHER THE                    SENTENCING          PHASE       INSTRUCTIONS           WERE
     DEFICIENT.

¶164. Pitchford’s fourteenth assignment of error is that Sentencing Instruction 1 did not

expressly inform the jury that, even though it might find the aggravating factors outweighed

the mitigating circumstances, it could nevertheless sentence him to life. He claims the trial

court should not have refused his proposed instruction DS-7, which stated:

       You may find that death is not warranted even if there are one or more
       aggravating circumstances and not a single mitigating circumstance. You are
       not required to find any mitigating circumstances in order to return a sentence
       of life imprisonment. Nor does the finding of an aggravating circumstance,
       require that you return a sentence of death. You, as a juror, always have the
       option to sentence Pitchford to life imprisonment, whatever findings you may
       make.

¶165. As stated above, “jury instructions are within the sound discretion of the trial

court.” 112 On review, jury instructions should be read together, taken as a whole, and no one

instruction should be taken out of context.113 A defendant is entitled to have his theory of the

case presented in the jury instructions.114 But the entitlement is limited, and the court may




       111
             Brawner v. State, 947 So. 2d 254, 269 (Miss. 2006).
       112
         Rubenstein v. State, 941 So. 2d 735, 787 (Miss. 2006) (citing Goodin v. State, 787 So. 2d
639, 657 (Miss. 2001)).
       113
             Thorson, 895 So. 2d at 107 (citing Heidel v. State, 587 So. 2d 835, 842 (Miss. 1991)).
       114
             Id.

                                                  60
refuse an instruction if it “incorrectly states the law, is covered fairly elsewhere in the

instructions, or is without foundation in the evidence.” 115

¶166. Sentencing Instruction 1 reads, in pertinent part:

       [T]o return the death penalty, you must find the mitigating circumstances –
       those which tend to warrant the less severe penalty of life imprisonment
       without parole – do not outweigh the aggravating circumstances – which tend
       to warrant the death penalty . . . . If none of the aggravating circumstances are
       found to exist, the death penalty may not be imposed . . . . If one or both of the
       . . . aggravating circumstances are found to exist beyond a reasonable doubt,
       then you must consider whether there are mitigating circumstances which
       outweigh the aggravating circumstances . . . . If you find from the evidence
       that one or more of the . . . elements of mitigation exists, then you must
       consider whether it (or they) outweigh(s) or overcome(s) any aggravating
       circumstances you previously found. In the event that you find that the
       mitigating circumstance[s] do not outweigh or overcome the aggravating
       circumstance, you may impose the death sentence. Should you find the
       mitigating circumstance(s) outweigh or overcome the aggravating
       circumstances, you shall not impose the death sentence.

¶167. The instruction does not require the jury to impose the death penalty, even should it

find the aggravating factors outweighed the mitigating circumstances. The instruction

merely informs the jury that, should it find “the mitigating circumstance[s] do not outweigh

or overcome the aggravating circumstance, [it] may impose the death sentence.” The trial

court’s use of the term “may” – while not the strongest language to make the point – was

sufficient to convey to the jury that it was not required to impose the death penalty, even

should it find the aggravating factors outweighed those submitted in mitigation.

¶168. Furthermore, this Court has specifically held, “a defendant is not entitled to an

instruction that the jury may return a life sentence even if the aggravating circumstances

outweigh the mitigating circumstances or if they do not find any mitigating


       115
             Id.

                                              61
circumstances.” 116 Based on the trial court’s instruction and our precedent, we find this

argument has no merit.

¶169. Pitchford also asserts that the trial court erred in failing to give four of his proposed

sentencing instructions, which are as follows:

       DS-8: The Court instructs you, the jury, that if you cannot, within a reasonable
       amount of time, agree as to punishment, the Court will dismiss you and impose
       a sentence of imprisonment for life without the benefit of parole.

       DS-13: I have previously read to you the aggravating circumstances which the
       law permits you to consider. These are the only aggravating circumstances
       you may consider. However before you may consider any of these factors you
       must find that factor is established by evidence beyond a reasonable doubt.

       DS-15: If you the Jury chooses [sic] to sentence Mr. Pitchford to life
       imprisonment without the possibility of parole, Mr. Pitchford will never be
       eligible for parole. Further, his life sentence without possibility of probation
       or parole cannot be reduced or suspended.

¶170. The Supreme Court of the United States has said, “as a requirement of individualized

sentencing, a jury must have the opportunity to consider all evidence relevant to mitigation,

and that a state statute that permits a jury to consider any mitigating evidence comports with

that requirement.”117 The Court also pointed out that:

       while the Constitution requires that a sentencing jury have discretion, it does
       not mandate that discretion be unfettered; the States are free to determine the
       manner in which a jury may consider mitigating evidence. So long as the
       sentencer is not precluded from considering relevant mitigating evidence, a
       capital sentencing statute cannot be said to impermissibly, much less
       automatically, impose death.118

       116
         King v. State, 960 So. 2d 413, 442 (Miss. 2007) (citing Holland v. State, 705 So. 2d 307,
354 (Miss. 1997), Hansen v. State, 592 So. 2d 114, 150 (Miss. 1991), Goodin v. State, 787 So. 2d
639, 657 (Miss. 2001), Foster v. State, 639 So. 2d 1263, 1301 (Miss. 1994)).
       117
             Kansas v. Marsh, 548 U.S. 163, 171, 126 S. Ct. 2516, 165 L. Ed. 2d 429 (2006).
       118
             Id.

                                                 62
¶171. Pitchford correctly argues that DS-8 complies with the letter of Mississippi Code

Section 99-19-103.119 Still, the trial court was within its discretion to deny the instruction,

reasoning, “[t]his would indicate to the jury that a certain deadline was going to be set for

them and after that they couldn’t – that the case would be taken away from them.” We will

not hold the trial court in error for refusing the instruction.

¶172. The trial court refused DS-13 as cumulative, stating,

       [The jury] has already been instructed that they are cautioned not to be swayed
       by, among other things, prejudice. . . . [The jury instruction] also tells them
       what factors they have to use. And so I don’t think they need to be told what
       factors they don’t have to use since they have already been told which factors
       they do have to use.

¶173. The trial court was within its discretion to deny DS-13 as “covered fairly elsewhere”

under Thorson.120

¶174. As to DS-15, the trial court held: “S-1A already tells them that it’s either life without

parole or death penalty. So [the jury] is aware of that. And I don’t see that DS-15 needs to

be given. It’s already been, been given once.” Pitchford nevertheless argues that, without

a more specific instruction, the jury was left to speculate as to whether he actually would be

sentenced to spend the remainder of his natural life behind bars.

¶175. This Court has said a trial court’s “failure to include the statutorily required

sentencing option of life without the possibility of parole constitutes reversible error.” 121

Here, however, the trial court clearly included an instruction that Pitchford could be


       119
             See Miss. Code Ann. § 99-19-103 (Rev. 2007).
       120
895 So. 2d at 107.
       121
             Rubenstein, 941 So. 2d at 793 (emphasis added).

                                                63
sentenced to “life imprisonment without parole.” Thus, we find the trial court was within its

discretion to deny DS-15, as it was “fairly covered elsewhere” under Thorson.

¶176. Pitchford complains that two critical instructions – one regarding a verdict of life

without parole, and the other concerning what the jury was to do in the event it was unable

to agree unanimously on a sentence – were on a separate page from the instructions

concerning a possible death sentence. He claims this possibly suggested to the jury that

death was the preferred sentence.

¶177. The trial court, responding to this argument, evaluated the form of the instructions and

found that, “[i]t is not in the least bit suggestive they are to do one over the other.” We agree,

and find no merit to this argument.

¶178. Finally, Pitchford argues that the trial court erred in failing to allow the mitigating

factor – “Mr. Pitchford had mental health problems as a child that were never treated” – to

be considered by the jury. When presented with this argument, the trial court stated, “The

fact is we don’t have any doctor that has testified to that. We don’t have anything in the

record that at all supports that Pitchford had any mental health problems.”

¶179. We will not hold the trial court in error for refusing to submit a mitigating factor to

the jury which was not grounded in the evidence. Thus, this issue has no merit.

XV.    WHETHER THE DEATH PENALTY VIOLATES THE CONSTITUTION OF
       THE UNITED STATES.

¶180. Pitchford next argues that his death sentence must be vacated because it violates the

Constitution of the United States.

       Baze v. Rees



                                               64
¶181. Pitchford first argues that his execution by lethal injection would be in violation of the

Eighth Amendment prohibition against cruel and unusual punishment, based on Baze v.

Rees.122 This argument repeatedly has been rejected by this Court. As we recently stated in

Goff v. State:

       On April 16, 2008, the United States Supreme Court decided Baze v. Rees,
       upholding the State of Kentucky's lethal-injection protocol as not being
       violative of the Eighth Amendment. Baze v. Rees, --- U.S. ----, 128 S. Ct.
1520, 170 L. Ed. 2d 420 (2008). In so doing, Chief Justice Roberts's plurality
       opinion announced the standard which we must use to determine whether our
       method of execution violates the Eighth Amendment. Id. The Supreme Court's
       plurality found that cruel and unusual punishment occurs where lethal injection
       as an execution method presents a “substantial” or “objectively intolerable risk
       of serious harm” in light of “feasible, readily implemented” alternative
       procedures. Id. at 1531, 1532. However, the analysis was focused on the
       manner of lethal injection, and did not question the validity of lethal injection
       or the constitutionality of the death penalty as such. Id. at 1537. The Baze
       Court held: Kentucky has adopted a method of execution believed to be the
       most humane available, one it shares with 35 other States . . . [which] if
       administered as intended . . . will result in a painless death. The risks of
       maladministration . . . such as improper mixing of chemicals and improper
       setting of IVs by trained and experienced personnel -- cannot be remotely
       characterized as “objectively intolerable.” Kentucky's decision to adhere to its
       protocol despite these asserted risks, while adopting safeguards to protect
       against them, cannot be viewed as probative of the wanton infliction of pain
       under the Eighth Amendment. Baze, 128 S. Ct. at 1537.

       For “the disposition of other cases uncertain,” Justice Roberts clearly stated
       that “[a] State with a lethal injection protocol substantially similar to the
       protocol we uphold today would not create a risk that meets [the ‘substantial
       risk’] standard.” Id. at 1537 (emphasis added).

       If differences exist between Mississippi's execution protocols and those used
       in Kentucky, then, the inquiry is whether Mississippi's lethal-injection protocol
       meets Constitutional muster in light of this recent Supreme Court decision.
       The Fifth Circuit, when considering inmate Dale Leo Bishop's
       Eighth-Amendment challenge to Mississippi's lethal-injection procedures,
       recently announced that “Mississippi's lethal injection protocol appears to be


       122
             553 U.S. 35, 128 S. Ct. 1520, 170 L. Ed. 2d 420 (2008).

                                                 65
       substantially similar to Kentucky's protocol that was examined in Baze.”
       Walker v. Epps, 287 Fed. Appx. 371, 2008 WL 2796878, 2008 U.S. App.
       LEXIS 15547 at [*13] (5th Cir. Miss. July 21, 2008). We agree with the Fifth
       Circuit's analysis, and hold that Bennett's Eighth Amendment challenge to the
       lethal injection protocol in Mississippi is without merit.123

¶182. Based on our reasoning in Goff, we hold this argument has no merit.

       Failure to Include Aggravating Circumstances in Indictment

¶183. The indictment against Pitchford stated that

       on or about the 7th day of November 2004, in Grenada County, Mississippi
       and within the jurisdiction of this Court, while acting in concert with another
       or while aiding, abetting, assisting or encouraging another, did willfully,
       feloniously, intentionally, without authority of law and with or without the
       deliberate design to effect death, kill and murder Reuben Britt, a human being,
       while engaged in the felony crime of ARMED ROBBERY, as set forth in
       section 97-3-79 of MISS. CODE ANN. and in violation of section 97-3-19 (2)
       (e) MISS. CODE ANN. as amended, and against the peace and dignity of the
       State of Mississippi.

¶184. Relying on Apprendi v. New Jersey124 and Ring v. Arizona,125 Pitchford argues that

the indictment failed to charge all elements necessary to impose the death penalty. This

Court repeatedly has held that “these cases have no application to Mississippi’s capital

murder sentencing scheme.” 126 As this Court recently stated:

       This Court repeatedly has rejected this type of argument. We have held that
       Apprendi and Ring address issues wholly distinct from the present one, and
       in fact do not address indictments at all. The purpose of an indictment is to
       furnish the defendant with notice and a reasonable description of the charges
       against him so that he may prepare his defense. An indictment is required only


       123
         Goff v. State, 14 So. 3d 625, 665-66 (Miss. 2009) (quoting Bennett v. State, 990 So. 2d
155, 160-61 (Miss. 2008)).
       124
             530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
       125
             536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002).
       126
             Hodges v. State, 912 So. 2d 730, 775 (Miss. 2005).

                                                 66
       to have a clear and concise statement of the elements of the crime with which
       the defendant is charged.

       Under Mississippi law, the underlying felony that elevates the crime to capital
       murder must be identified in the indictment along with the section and
       subsection of the statute under which the defendant is being charged. In
       addition, “[o]ur death penalty statute clearly states the only aggravating
       circumstances which may be relied upon by the prosecution in seeking the
       ultimate punishment.”

       When Goff was charged with capital murder, he was put on notice that the
       death penalty might result, what aggravating factors might be used, and the
       mens rea standard that was required.127

¶185. Pitchford argues this Court’s previous holdings are clearly erroneous in light of

Kansas v. Marsh 128 because, according to Pitchford:

       [O]n the way to reaching its conclusion the Court compared the Kansas
       scheme to the Arizona scheme and found them essentially the same.
       Mississippi’s scheme is indistinguishable from Kansas. Thus the position that
       Ring v. Arizona has no application to Mississippi’s scheme, is incorrect.

¶186. We find Marsh doesn’t apply and this argument has no merit.

       Dual use of robbery as capitalizer and aggravator

¶187. Pitchford next urges this Court to revisit its prior holdings allowing the use of an

underlying felony to both elevate the crime to capital murder and to act as an aggravating

circumstance.129 After reviewing the matter, we find no compelling reason to reverse our

position on this matter and, thus, we decline to do so.

       Enmund And Tison



       127
             Goff, 14 So. 3d at 665 (citations omitted).
       128
             548 U.S. 163, 126 S. Ct. 2516, 165 L. Ed. 2d 429 (2006).
       129
          See e.g. Ross v. State, 954 So. 2d 968, 1014 (Miss. 2007) (“The use of the underlying
felony as an aggravator was not error.”).

                                                   67
¶188. Pitchford’s final assignment of error on this issue is that the verdict returned against

him violates the holding in Enmund v. Florida 130 and Tison v. Arizona.131 These cases hold

that the death penalty may not be imposed on a defendant who aids and abets, but who did

not commit the murder, unless the defendant attempted to commit the murder, intended that

the murder take place, or understood that lethal force would, or might, be used in the

commission of the underlying felony.

¶189. The jury unanimously found that Pitchford actually killed Reuben Britt, attempted to

kill Reuben Britt, intended the killing of Reuben Britt, and contemplated that lethal force

would be employed. Pitchford argues that the testimony showing he personally killed,

attempted to kill, or intended to kill Reuben Britt was admitted in error, namely the testimony

discussed in Issues V and IX, supra. As previously discussed, however, we found no error

with respect to those issues and so this argument has no merit.

XVI. W HETHER THE DEATH SENTENCE IN THIS CASE                                               IS
     CONSTITUTIONALLY OR STATUTORILY DISPROPORTIONATE.

¶190. This Court is required by statute to perform a proportionality review when reviewing

the imposition of a death sentence. Mississippi Code Section 99-19-105(3) states:

       (3) With regard to the sentence, the court shall determine:

                  (a)    Whether the sentence of death was imposed under the influence
                         of passion, prejudice or any other arbitrary factor;

                  (b)    Whether the evidence supports the jury's or judge's finding of a
                         statutory aggravating circumstance as enumerated in Section
                         99-19-101;


       130
             458 U.S. 782, 102 S. Ct. 3368, 73 L. Ed. 2d 1140 (1982).
       131
             481 U.S. 137, 107 S. Ct. 1676, 95 L. Ed. 2d 127 (1987).

                                                 68
                  (c)     Whether the sentence of death is excessive or disproportionate
                          to the penalty imposed in similar cases, considering both the
                          crime and the defendant. . . .132

¶191. Pitchford submits neither argument nor evidence that the sentence of death was

imposed under the influence of passion, prejudice, or any other arbitrary factor. After

reviewing the record in this appeal, we cannot say the record establishes that Pitchford’s

death sentence was imposed under the influence of passion, prejudice, or any other arbitrary

factor.133

¶192. Furthermore, we find there was sufficient evidence to support the jury’s finding of the

statutory aggravating circumstance enumerated by Mississippi Code Section 99-19-101(d)

(“The capital offense was committed while the defendant was engaged, or was an

accomplice, in the commission of, or an attempt to commit, or flight after committing or

attempting to commit, any robbery. . .”).

¶193. Pitchford argues that the death penalty would be disproportionate in this case. He

argues that, under the evidence to support the conviction, the admissible proof shows that

“Mr. Pitchford was a willing participant in a robbery, but that his co-defendant initiated the

fatal conduct in an act of panic when he saw the decedent with a gun and Mr. Pitchford only

inflicted separate, non-lethal injuries.” He also argues that the death penalty would be

disproportionate in this case because Pitchford’s accomplice, Eric Bullins, who was sixteen

years old at the time of the crime, accepted a plea of manslaughter and is serving a sentence

of forty years.


        132
              Miss. Code Ann. § 99-19-105(3) (Rev. 2007).
        133
              See Miss. Code Ann. § 99-19-105(3)(a) (Rev. 2007).

                                                 69
¶194. Taking at face value Pitchford’s claim that he fired the .38 weapon loaded with rat

shot at Reuben Britt only after Bullins fired the “lethal” shots from the .22 weapon, we

nevertheless find Pitchford’s argument without merit. After comparing the facts of this case

with factually similar cases in which the death penalty has been imposed, we find the death

sentence in this case is neither excessive nor disproportionate. This Court has upheld the

sentence of death for murder committed in the course of a robbery.134 In Bishop v. State,135

this Court found:

       The record shows that, after Gentry had been hit in the head with the hammer
       for the first time, Bishop chased after him and brought him back. When Bishop
       saw Gentry hit with the hammer he knew deadly force was being used. When
       he ran Gentry down and held Gentry as he was being struck by Jessie, he
       became more of a principal in the crime. A jury could have easily found that
       Bishop killed, intended to kill, or at least contemplated that deadly force would
       be used. This case is not like a robbery where someone is killed on impulse.
       Bishop took an active role in the killing.136

¶195. This Court further found that Bishop’s involvement was enough to justify the death

penalty, even if the actual killer did not receive it.137 Similarly, even accepting as true

Pitchford’s version of the robbery, he took an active role in the killing when he shot Reuben

Britt with the .38 pistol. Bullins’s successful plea negotiation does not make the death

penalty in this case constitutionally or statutorily disproportionate.




       134
           See, e.g., Doss v. State, 709 So. 2d 369, 401 (Miss. 1996) (holding conviction and sentence
appropriate where a grocery store clerk was shot and killed during the course of a robbery); Cabello
v. State, 471 So. 2d 332, 350 (Miss. 1985).
       135
             812 So. 2d 934 (Miss. 2002).
       136
             Id. at 948-49.
       137
             Id.

                                                 70
XVII. WHETHER THE CUMULATIVE EFFECT OF THE ERRORS OF THE
      TRIAL COURT MANDATES REVERSAL.

¶196. Pitchford argues that the cumulative effect of errors mandates reversal. This Court

may reverse a conviction and/or sentence based upon the cumulative effect of errors that

independently would not require reversal.138 After a thorough review of the record and

briefs, we do not find the cumulative effect of the individual errors denied Pitchford a

fundamentally fair trial, so this issue has no merit.

                                      CONCLUSION

¶197. We affirm the conviction and sentence in this case.

¶198. CONVICTION OF CAPITAL MURDER AND SENTENCE OF DEATH BY
LETHAL INJECTION, AFFIRMED.

     WALLER, C.J., CARLSON, P.J., RANDOLPH, LAMAR, CHANDLER AND
PIERCE, JJ., CONCUR. GRAVES, P.J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY KITCHENS, J.

       GRAVES, PRESIDING JUSTICE, DISSENTING:

¶199. “[V]oir dire [often] has become an exercise in finding race-neutral reasons to justify

racially motivated strikes. As Justice Marshall predicted, ‘[m]erely allowing defendants the

opportunity to challenge the racially discriminatory use of peremptory challenges in

individual cases will not end the illegitimate use of the peremptory challenge.’” Howell v.

State, 860 So. 2d 704, 766 (Miss. 2003) (Graves, J., dissenting) (quoting Batson v.

Kentucky, 476 U.S. 79, 105, 106 S. Ct. 1712, 1727, 90 L. Ed. 2d 69 (1986) (Marshall, J.,

concurring)). In the instant case, peremptory challenges were used to exclude African-



       138
         Jenkins v. State, 607 So. 2d 1171, 1183-84 (Miss. 1992); Hansen v. State, 592 So.
2d 114, 153 (Miss. 1991).

                                              71
Americans from the jury. Therefore, I disagree with the majority’s finding that the State did

not discriminate on the basis of race during jury selection. Because I would reverse the trial

court pursuant to Batson, I respectfully dissent.

¶200. Under Batson, a party who objects to a peremptory strike must establish a prima facie

case of purposeful discrimination as follows:

       To establish such a case, the defendant first must show that he is a member of
       a cognizable racial group . . . and that the prosecutor has exercised peremptory
       challenges to remove from the venire members of the defendant's race. Second,
       the defendant is entitled to rely on the fact, as to which there can be no dispute,
       that peremptory challenges constitute a jury selection practice that permits
       "those to discriminate who are of a mind to discriminate." . . . Finally, the
       defendant must show that these facts and any other relevant circumstances
       raise an inference that the prosecutor used that practice to exclude the
       veniremen from the petit jury on account of their race.

Batson, 476 U.S. at 96 (citations omitted). However, as this Court has acknowledged, this

test was somewhat modified by the U.S. Supreme Court in Powers v. Ohio, 499 U.S. 400,

111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991).

       In that case the Supreme Court held that Powers, a white, had standing to
       challenge the exclusion of black jurors on the grounds that the equal protection
       right of the juror to serve was protected by Batson. Powers, 499 U.S. at 406,
       111 S. Ct. 1364. Essentially, this means that step three above becomes the
       pivotal inquiry to determine a prima facie case, as this Court recognized in
       Davis v. State, 660 So. 2d 1228, 1240 (Miss. 1995), cert. denied, 517 U.S.
1192, 116 S. Ct. 1684, 134 L. Ed. 2d 785 (1996). Specifically, the pivotal
       question is whether the opponent of the strike has met the burden of showing
       that proponent has engaged in a pattern of strikes based on race or gender, or
       in other words “the totality of the relevant facts gives rise to an inference of
       discriminatory purpose.” Batson, 476 U.S. at 94, 106 S. Ct. 1712.

Randall v. State, 716 So. 2d at 587 (Miss. 1998). Pursuant to the third step, “[t]his Court has

examined the number of strikes on a particular class, the ultimate ethnic or gender makeup

of the jury, the nature of questions asked during the voir dire, and the overall demeanor of


                                               72
the attorney.” Id. (citing Coleman v. State, 697 So. 2d 777, 786 (Miss. 1997); Davis, 660
So. 2d at 1263 (Banks, J., concurring); Mack v. State, 650 So. 2d 1289, 1299 (Miss. 1994),

cert. denied, 516 U.S. 880, 116 S. Ct. 214, 133 L. Ed. 2d 146 (1995)). “Additionally, ‘[t]he

[opponent of the strike] may also rely on the fact that peremptory challenges constitute a jury

selection practice that permits those to discriminate who are of a mind to discriminate.’” Id.

(citing Batson, 476 U.S. at 80, 106 S. Ct. at 1714)).

¶201. Once the defendant has established a prima facie case of discrimination, the burden

shifts to the State to provide a race-neutral reason for each strike. Batson, 476 U.S. at 97.

The trial court then makes a determination of whether the defendant has established

purposeful discrimination. Id. at 98. The Fifth Circuit Court of Appeals has explained this

portion of the test as follows:

              The “shifting burden” described in the Batson framework is one of
       production only. The ultimate burden of persuasion always lies with the party
       making the claim of purposeful discrimination. At the second stage of the
       Batson framework where the party accused of discrimination must articulate
       a race-neutral explanation for the peremptory challenges – the issue is merely
       the facial validity of the explanation. “Unless a discriminatory intent is
       inherent in the . . . explanation, the reason offered will be deemed race
       neutral.”

U.S. v. Bentley-Smith, 2 F.3d 1368, 1373 (5th Cir. 1993) (quoting Hernandez v. New York,

500 U.S. 352, 360, 111 S. Ct. 1859, 114 L. Ed. 2d 395, 396 (1991)). With regard to the third

stage of the Batson framework, where the trial court must determine whether the defendant

has established purposeful discrimination, the Fifth Circuit said:

       In a typical peremptory challenge inquiry, the decisive question will normally
       be whether a proffered race-neutral explanation should be believed. See
       United States v. Johnson, 941 F.2d 1102, 1108 (10th Cir. 1991). There will
       seldom be any evidence that the claimant can introduce – beyond arguing that


                                              73
       the explanations are not believable or pointing out that similar claims can be
       made about non-excluded jurors who are not minorities.

Bentley-Smith, 2 F.3d at 1373-74.

¶202. This Court has held that, in reviewing a Batson claim, we will not overrule a trial

court unless the record indicates the decision was clearly erroneous or contrary to the

overwhelming weight of the evidence. Flowers v. State, 947 So. 2d 910, 917 (Miss. 2007).

See also Thorson v. State, 721 So. 2d 590, 593 (Miss. 1998).

¶203. This Court has specified five indicia of pretext for use in analyzing a proffered race-

neutral reason for peremptory strikes:

       (1) disparate treatment, that is, the presence of unchallenged jurors of the
       opposite race who share the characteristic given as the basis for the challenge;
       (2) the failure to voir dire as to the characteristic cited; . . . (3) the
       characteristic cited is unrelated to the facts of the case; (4) lack of record
       support for the stated reason; and (5) group-based traits.

Lynch v. State, 877 So. 2d 1254, 1272 (Miss. 2004) (citations omitted).

¶204. In the instant case, Pitchford objected as follows:

              We would object on the grounds of Batson v. Kentucky that it appears
       there is a pattern of striking almost all of the available African-American
       jurors. They have tendered one African-American juror out of the five that
       have thus far – four that have thus far arisen on the venire. As we had noted
       previously, due to the process of cause challenges, particularly death
       qualification challenges, this is already a disproportionally white jury for the
       population of this county. And we make a Batson challenge. It appears to be
       a pattern of disproportionately challenging African-American jurors.

¶205. The State used four of seven peremptory strikes against African-Americans on the

venire. Thus, only one African-American out of fourteen jurors, including alternates, was

seated on Pitchford’s jury in Grenada County. Based on this, the trial court correctly found




                                             74
that Pitchford had established a prima facie case for racial discrimination and required the

State to provide race-neutral reasons for the strikes.139 The State then offered these reasons:

               MR. EVANS (District Attorney): Yes, sir. S-2 is black female, juror
       number 30. She is the one that was 15 minutes late. She also, according to
       police officer, police captain, Carver Conley, has mental problems. They have
       had numerous calls to her house and said she obviously has mental problems.
               Juror number S-3 –
               THE COURT: That would be race neutral as to – as to that juror.
               MR. EVANS: S-3 is a black male, number 31, Christopher Lamont
       Tillmon. He has a brother that has been convicted of manslaughter. And
       considering that this is a murder case, I don’t want anyone on the jury that has
       relatives convicted of similar offenses.
               THE COURT: What was his brother’s name?
               MR. EVANS: I don’t even remember his brother. He said that he had
       a brother convicted of manslaughter.
               THE COURT: On that jury questionnaire?
               MR. EVANS: Yes, sir.
               THE COURT: I find that to be race neutral. And you can go forward.
               MR. EVANS: S-4 is juror number 43, a black female, Patricia Anne
       Tidwell. Her brother, David Tidwell, was convicted in this court of sexual
       battery. And her brother is now charged in a shooting case that is a pending
       case here in Grenada. And also, according to police officers, she is a known
       drug user.
               THE COURT: During voir dire, in fact, I made a notation on my notes
       about her being kin to this individual. I find that to be race neutral.
               MR. EVANS: Juror number 5 is juror number 48 on the list, a black
       male, Carlos Ward. We have several reasons. One, he had no opinion on the
       death penalty. He has a two-year-old child. He has never been married. He
       has numerous speeding violations that we are aware of.
               The reason that I do not want him as a juror is he is too closely related
       to the defendant. He is approximately the age of the defendant. They both
       have children about the same age. They both have never been married. In my
       opinion he will not be able to not be thinking about these issues, especially on
       the second phases. And I don’t think he would be a good juror because of that.



       139
           Since the prosecutor offered an explanation for the peremptory challenges and the trial
court ruled on the ultimate question of intentional discrimination, the issue of whether Pitchford
made a prima facie showing of discrimination is moot. Hernandez v. New York, 500 U.S. 352, 359,
111 S. Ct. 1859, 114 L. Ed. 2d 395, 396 (1991) (citing United States Postal Serv. Bd. of Governors
v. Aikens, 460 U.S. 711, 715, 103 S. Ct. 1478, 1482, 75 L. Ed. 2d 403 (1983)).

                                               75
                THE COURT: The Court finds that to be race neutral as well. So now
          we will go back and have the defense starting at 37.

¶206. When the jury was seated, counsel for Pitchford renewed the Batson objection and

stated:

                  MS. STEINER [defense counsel]: At some point the defense is going
          to want to reserve both its Batson objection and a straight for Tenth
          Amendment racial discrimination.
                  THE COURT: You have already made it in the record so I am of the
          opinion it is in the record.
                  MS. STEINER: I don’t want to let the paneling of the jury go by
          without having those objections.
                  THE COURT: I think you already made those, and they are clear in the
          record. For the reasons previously stated, first the Court finds there to be no
          – well, all the reasons were race neutral as to members that were struck by the
          district attorney’s office. And so the, the Court finds there to be no Batson
          violation.
                  And then as to the other issues, the Court has already ruled that based
          on prior rulings from the United States Supreme Court and the State of
          Mississippi that jury selection was appropriate.
                  As I say, they are noted for the record.
                  MS. STEINER: Allow us to state into the record there is one of 12 – of
          fourteen jurors, are non-white, whereas this county is approximately, what, 40
          percent?
                  MR. BAUM [defense counsel]: The county is 40 percent black.
                  THE COURT: I don’t know about the racial makeup, but I will note for
          the record there is one regular member of the panel that is black, African-
          American race.

¶207. On appeal, Pitchford asserts that the State’s race-neutral reasons are pretextual for

each of the four African-American jurors who were struck. Further, Pitchford asserts that

the State accepted white venire members who shared the characteristics of the jurors who

were struck.

          Linda Ruth Lee




                                                76
¶208. The State said that Lee was struck because she was fifteen minutes late, “has mental

problems,” and police had made numerous calls to her house, according to Police Captain

Carver Conley. However, Conley was not called to testify. Further, the State did not

introduce any evidence to prove the claims of her having “mental problems” or of police

having numerous calls to her house. The State also failed to define “mental problems” as it

pertains to Lee’s alleged inability to serve as a juror. With regard to Lee being fifteen

minutes late, the record establishes that several jurors were late returning from lunch during

voir dire. The trial court inquired why Lee was the last of the late jurors to return and she

indicated that she had to walk to the courthouse. During the challenges for cause, the State

tried unsuccessfully to get the trial court to strike Lee for cause for being fifteen minutes late.

In denying the State’s request, the trial court said:

                She indicated – and if anybody was having to walk from their house to
       the courtroom in this weather today, she indicated – ordinarily I would but
       when I asked her she said she was having to walk. And that’s – you know, I
       guess we all assume everybody has got a way to ride now but she didn’t. So
       I feel like that she explained the reason why she was late to the satisfaction of
       the court that I do not believe it would be appropriate to strike her for cause.
       In fact, she is trying real hard to be here and fulfill her civic duty as a juror.

¶209. There is nothing in the record to support the State’s proffered race-neutral reasons for

striking Lee. Further, the trial court specifically found that Lee being fifteen minutes late

returning to the courthouse in what was apparently inclement weather was an insufficient

reason to strike her. The characteristics cited are unrelated to the facts of the case. The

majority states, “[t]hat a juror ‘obviously has mental problems’ was clearly a race neutral

reason.”   (Maj. Op. at ¶ 23).      I note that these alleged “mental problems” were not

sufficiently obvious to compel the trial court to strike Lee for cause. The State never brought


                                                77
up any “mental problems” or police calls prior to or during voir dire. The State did not

individually voir dire Lee or ask any specific questions related to these reasons. The State

also did not disclose any of this information obtained outside of the voir dire process prior

to the Batson hearing. In Mack v. State, 650 So. 2d 1289, 1299 (Miss. 1994), this Court

indicated that the prosecutor may not withhold such information. “That is not to say,

however, that the prosecutor may, with impunity, withhold information concerning a

prospective juror which impacts upon the juror's ability to be fair and impartial.” Id. This

Court also said:

               The failure to voir dire usually comes in to [sic] play when the
       prosecutor expresses some suspicion or uncertainty about the true situation
       involving the juror, such as when he “believes” that the juror is related to a
       criminal, or has been involved in some activities which might engender a
       negative attitude toward the defendant. This factor is closely related to the
       lack of an evidentiary basis. Here, the fact that Mitchell was unemployed was
       reflected in the jury questionnaire. The prosecutor was not acting on a mere
       suspicion. Still, voir dire on this issue may have revealed an explanation for
       this status which would not have been consistent with assumptions regarding
       the stability and community values of the unemployed. The failure to conduct
       voir dire must weigh against the State in an evaluation of the bona fides of the
       proffered reason.

Mack, 650 So. 2d at 1298.

¶210. Because Pitchford has met the burden of establishing pretext based on the indicia set

out previously herein, I would find that the trial judge’s acceptance of the State’s race-neutral

reason for striking Lee is clearly erroneous. Further, as stated by the majority, the U.S.

Supreme Court reiterated in Snyder v. Louisiana, 552 U.S. 472, 128 S. Ct. 1203, 170 L. Ed.
2d 175 (2008), that the Constitution prohibits striking even a single juror for a discriminatory




                                               78
purpose. Therefore, Pitchford’s conviction should be reversed and remanded for a new trial.

Nevertheless, I will briefly discuss the remaining jurors.

       Christopher Lamont Tillmon

¶211. The State said that Tillmon was struck because he said on his jury questionnaire that

he had a brother who had been convicted of manslaughter. While this is an acceptable race-

neutral reason, the questionnaire also indicated that Tillmon is an employed college graduate

who previously worked for a correctional facility, and who strongly favored the death

penalty. Further, the record indicates that the State did not voir dire Tillmon on this reason.

Also, white venire members with family members who had felony, albeit nonhomicide,

convictions were accepted by the State.

       Patricia Anne Tidwell

¶212. The State said that Patricia Anne Tidwell was struck because her brother was

convicted of sexual battery and was charged in a shooting case. The State also said that

Tidwell is a known drug user. While Tidwell’s questionnaire did indicate her brother had

been convicted of sexual battery, the State offered no evidence of Tidwell’s brother being

charged in a shooting case or of Tidwell being a known drug user. The record indicates that

the State did not individually voir dire Tidwell or ask any specific questions regarding any

of these reasons. The record also indicates that white venire members with family members

who had been convicted of crimes were not challenged.

       Carlos Ward

¶213. The State said that Carlos Ward was struck because he had no opinion on the death

penalty, had a two-year-old child, had never been married, and had numerous speeding


                                              79
violations. Specifically, the State said that Ward was “too closely related to the defendant”

because of shared characteristics. However, the record indicates that the State accepted

numerous white venire members sharing the characteristics given as the basis for the

challenge. The record also indicates that the State did not individually voir dire Ward on any

of the proffered reasons. With regard to his opinion on the death penalty, Ward did not

indicate during voir dire that he had any issue with it, but merely circled no opinion, which

was the middle of five choices on the jury questionnaire The jury questionnaire specifically

excludes traffic violations, and the State introduced no evidence of any speeding violations.

There is also nothing in the record to establish that the State sought information regarding

traffic violations on other jurors. Further, Ward indicated he was employed and had finished

two years of college at the time he completed the questionnaire.

¶214. Although the record before this Court establishes that the trial court’s decision

accepting the State’s race-neutral reasons for excluding African-Americans from the jury was

clearly erroneous, the majority states that it “cannot say the trial judge abused his discretion”

with regard to each juror. (Maj. Op. at ¶¶ 21, 23, 25, 27). Rather than address the merits of

this issue, the majority discusses moot aspects of the issue, as stated previously herein, and

then cites various cases for the erroneous proposition that Pitchford somehow waived his

Batson objection by not rebutting the State’s proffered race-neutral reasons.

¶215. The majority finds that “[a]lthough the appellant devoted a considerable portion of his

brief and oral argument before this Court to his pretext argument, he did not present these

arguments to the trial court during the voir dire process or during post-trial motions.” (Maj.

Op. at ¶ 28). Further, the majority finds since the “appellant provided the trial court no


                                               80
rebuttal to the state’s race-neutral reasons” that “[w]e will not now fault the trial judge with

failing to discern whether the state’s race-neutral reasons were overcome by rebuttal

evidence and argument never presented.” (Maj. Op. at ¶ 30). Finally, the majority dismisses

Pitchford’s argument regarding the totality of the facts as an “attempt to present his pretext

argument in another package” and finds that Pitchford “failed to provide any argument

concerning pretext during the Batson hearing.” I disagree for several reasons.

¶216. Black’s Law Dictionary defines pretext as: “Ostensible reason or motive assigned or

assumed as a color or cover for the real reason or motive; false appearance, pretense. . . .”

Black’s Law Dictionary 1187 (6th ed. 1990). Based on the very definition of pretext,

Pitchford made a pretext argument by virtue of his Batson objection. When Pitchford

attempted to reassert his objection, the trial court correctly found that the objection was

already on the record.

¶217. To reiterate, “[o]nce the defendant makes a prima facie showing, the burden shifts to

the State to come forward with a neutral explanation for challenging black jurors.” Batson,
476 U.S. at 97. “The prosecutor therefore must articulate a neutral explanation related to the

particular case to be tried. The trial court then will have the duty to determine if the

defendant has established purposeful discrimination.” Id. at 98. In other words, once

Pitchford made a prima facie showing, the burden shifted to the State to rebut the prima facie

showing with a race-neutral explanation as to each juror. Id. at 97-98. Pitchford may rebut

the State’s evidence, but there is no requirement under Batson that Pitchford must then rebut

the rebuttal before the trial court. Pursuant to Batson, once the State offered race-neutral

reasons to rebut the prima facie showing, the trial court then made a determination that


                                              81
Pitchford had not established purposeful discrimination. This Court is reviewing the trial

court’s decision to determine whether it is clearly erroneous or contrary to the overwhelming

weight of the evidence. Flowers v. State, 947 So. 2d 910, 917 (Miss. 2007).

¶218. I do not dispute the language in the cases cited by the majority regarding the basis for

the trial court’s decision. However, the suggestion that this Court cannot review the trial

court’s decision under the totality of the relevant facts is contrary to the applicable law. An

analysis of the cases cited by the majority for the waiver proposition is illuminating. The

majority quotes Manning v. State, 735 So. 2d 323, 339 (Miss. 1999), for the following: “It

is incumbent upon a defendant claiming that proffered reasons are pretextual to raise the

argument before the trial court. The failure to do so constitutes waiver.” (Maj. Op. at ¶ 29

n. 16). Manning cites Mack v. State, 650 So. 2d 1289, 1297 (Miss. 1994), which cites

Whitsey v. State, 796 S.W.2d 707 (Tex. Crim. App. 1989), for this proposition. However,

Whitsey, which is not binding authority on this Court, makes no such finding.

¶219. The trial and hearing on the motion for new trial in Whitsey occurred prior to the

Batson decision. Whitsey, 796 S.W.2d at 710. Following the Batson decision, the Texas

Fourteenth Court of Appeals remanded for a Batson hearing. The trial court found that the

defendant did not rebut the State’s explanations, did not prove by a preponderance of

evidence that the State had engaged in purposeful discrimination, and was not denied the

equal protection of the law by the prosecutor’s use of his peremptory challenges. Id. at 712.

The Fourteenth Court of Appeals affirmed. Id. On appeal, the Court of Criminal Appeals

of Texas reversed, finding that the defendant had established that the prosecutor had




                                              82
exercised peremptory challenges based solely on race and that the defendant had been denied

due process in the jury selection process. Whitsey, 796 S.W.2d at 716.

¶220. In the instant case, the majority also cites Woodward v. State, 726 So. 2d 524, 533

(Miss. 1997), for the following: “In the absence of an actual proffer of evidence by the

defendant to rebut the State’s neutral explanations, this Court may not reverse on this point.”

(See Maj. Op. at ¶ 29 n. 16). Woodward is quoting Sudduth v. State, 562 So. 2d 67, 71

(Miss. 1990), which cites Davis v. State, 551 So. 2d 165, 172 (Miss. 1989), for this holding.

However, Davis is relying on the inapplicable, pre-Batson cases of Jones v. State, 306 So.
2d 57, 58 (Miss. 1975), and Pennington v. State, 437 So. 2d 37, 39 (Miss. 1983). Both

Jones and Pennington involved issues regarding a trial court’s refusal to permit the appellant

to make an offer of proof to preserve testimony. Jones, 306 So. 2d at 58; Pennington, 437
So. 2d at 39. Woodward also cites Bush v. State, 585 So. 2d 1262, 1268 (Miss. 1991), which

says the defendant “is allowed to rebut the reasons” offered by the State. Bush, 585 So. 2d

at 1268.

¶221. Pitchford preserved the issue for appeal by making a Batson objection. The trial court

properly found that he had established a prima facie case and required the State to provide

race-neutral reasons. The trial court then made its determination, and Pitchford appeals that

determination. Pitchford is not attempting to present an issue that was not first presented to

the trial court. The majority cites no authority to establish that Pitchford should be precluded

from relying on evidence contained in the record and presented to the trial court during voir

dire, as opposed to extraneous evidence. Therefore, Pitchford has not waived this issue.




                                              83
¶222. Further, an issue concerning a defendant’s right to a fair trial and a prospective juror’s

right not to be excluded on account of race cannot be ignored pursuant to a procedural bar.

The United States Supreme Court has recognized the significance of this issue. In Powers

v. Ohio, 499 U.S. 400, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991), the Court said:

       We hold that the Equal Protection Clause prohibits a prosecutor from using the
       State's peremptory challenges to exclude otherwise qualified and unbiased
       persons from the petit jury solely by reason of their race, a practice that
       forecloses a significant opportunity to participate in civic life. An individual
       juror does not have a right to sit on any particular petit jury, but he or she does
       possess the right not to be excluded from one on account of race.

Id. at 409. The Court further said: “The jury acts as a vital check against the wrongful

exercise of power by the State and its prosecutors. Batson, 476 U.S. at 86, 106 S. Ct., at

1717. The intrusion of racial discrimination into the jury selection process damages both the

fact and the perception of this guarantee.” Id. at 411. “Both the excluded juror and the

criminal defendant have a common interest in eliminating racial discrimination from the

courtroom.” Id. at 413.

       The statutory prohibition on discrimination in the selection of jurors, 18 U.S.C.
       § 243, enacted pursuant to the Fourteenth Amendment's Enabling Clause,
       makes race neutrality in jury selection a visible, and inevitable, measure of the
       judicial system's own commitment to the commands of the Constitution. The
       courts are under an affirmative duty to enforce the strong statutory and
       constitutional policies embodied in that prohibition.

Id. at 416.

¶223. For the reasons stated herein, I would find that the trial court’s decision was clearly

erroneous. Because I would reverse the trial court pursuant to Batson, I respectfully dissent.

       KITCHENS, J., JOINS THIS OPINION.




                                               84
                               APPENDIX

            DEATH CASES AFFIRMED BY THIS COURT

Goff v. State, 14 So. 3d 625 (Miss. 2009).

Wilson v. State, 21 So. 3d 572 (Miss. 2009).

Chamberlin v. State, 989 So. 2d 320 (Miss. 2008).

Loden v. State, 971 So. 2d 548 (Miss. 2007).

King v. State, 960 So. 2d 413 (Miss. 2007).

Bennett v. State, 933 So. 2d 930 (Miss. 2006).

Havard v. State, 928 So. 2d 771 (Miss. 2006).

Spicer v. State, 921 So. 2d 292 (Miss. 2006).

Hodges v. State, 912 So. 2d 730 (Miss. 2005).

Walker v. State, 913 So. 2d 198 (Miss. 2005).

Le v. State, 913 So. 2d 913 (Miss. 2005).

Brown v. State, 890 So. 2d 901 (Miss. 2004).

Powers v. State 883 So. 2d 20 (Miss. 2004)

Branch v. State, 882 So. 2d 36 (Miss. 2004).

Scott v. State, 878 So. 2d 933 (Miss. 2004).

Lynch v. State, 877 So. 2d 1254 (Miss. 2004).

Dycus v. State, 875 So. 2d 140 (Miss. 2004).

Byrom v. State, 863 So. 2d 836 (Miss. 2003).

Howell v. State, 860 So. 2d 704 (Miss. 2003).

Howard v. State, 853 So. 2d 781 (Miss. 2003).

                                      i
Walker v. State, 815 So. 2d 1209 (Miss. 2002). *following remand.

Bishop v. State, 812 So. 2d 934 (Miss. 2002).

Stevens v. State, 806 So. 2d 1031 (Miss. 2002).

Grayson v. State, 806 So. 2d 241 (Miss. 2002).

Knox v. State, 805 So. 2d 527 (Miss. 2002).

Simmons v. State, 805 So. 2d 452 (Miss. 2002).

Berry v. State, 802 So. 2d 1033 (Miss. 2001).

Snow v. State, 800 So. 2d 472 (Miss. 2001).

Mitchell v. State, 792 So. 2d 192 (Miss. 2001).

Puckett v. State, 788 So. 2d 752 (Miss. 2001). * following remand.

Goodin v. State, 787 So. 2d 639 (Miss. 2001).

Jordan v. State, 786 So. 2d 987 (Miss. 2001).

Manning v. State, 765 So. 2d 516 (Miss. 2000). *following remand.

Eskridge v. State, 765 So. 2d 508 (Miss. 2000).

McGilberry v. State, 741 So. 2d 894 (Miss. 1999).

Puckett v. State, 737 So. 2d 322 (Miss. 1999). *remanded for Batson hearing.

Manning v. State, 735 So. 2d 323 (Miss. 1999). *remanded for Batson hearing.

Hughes v. State, 735 So. 2d 238 (Miss. 1999).

Turner v. State, 732 So. 2d 937 (Miss. 1999).

Smith v. State, 729 So. 2d 1191 (Miss. 1998).

Burns v. State, 729 So. 2d 203 (Miss. 1998).

Jordan v. State, 728 So. 2d 1088 (Miss. 1998).

                                     ii
Gray v. State, 728 So. 2d 36 (Miss. 1998).

Manning v. State, 726 So. 2d 1152 (Miss. 1998).

Woodward v. State, 726 So. 2d 524 (Miss. 1997).

Bell v. State, 725 So. 2d 836 (Miss. 1998).

Evans v. State, 725 So. 2d 613 (Miss. 1997).

Brewer v. State, 725 So. 2d 106 (Miss. 1998).

Crawford v. State, 716 So. 2d 1028 (Miss. 1998).

Doss v. State, 709 So. 2d 369 (Miss. 1996).

Underwood v. State, 708 So. 2d 18 (Miss. 1998).

Holland v. State, 705 So. 2d 307 (Miss. 1997).

Wells v. State, 698 So. 2d 497 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1087 (Miss. 1997).

Wiley v. State, 691 So. 2d 959 (Miss. 1997).

Brown v. State, 690 So. 2d 276 (Miss. 1996).

Simon v. State, 688 So. 2d 791 (Miss.1997).

Jackson v. State, 684 So. 2d 1213 (Miss. 1996).

Williams v. State, 684 So. 2d 1179 (Miss. 1996).

Davis v. State, 684 So. 2d 643 (Miss. 1996).

Taylor v. State, 682 So. 2d. 359 (Miss. 1996).

Brown v. State, 682 So. 2d 340 (Miss. 1996).

Blue v. State, 674 So. 2d 1184 (Miss. 1996).

Holly v. State, 671 So. 2d 32 (Miss. 1996).

                                     iii
       Walker v. State, 671 So. 2d 581 (Miss. 1995).

       Russell v. State, 670 So. 2d 816 (Miss. 1995).

       Ballenger v. State, 667 So. 2d 1242 (Miss. 1995).

       Davis v. State, 660 So. 2d 1228 (Miss. 1995).

       Carr v. State, 655 So. 2d 824 (Miss. 1995).

       Mack v. State, 650 So. 2d 1289 (Miss. 1994).

       Chase v. State, 645 So. 2d 829 (Miss. 1994).

       Foster v. State, 639 So. 2d 1263 (Miss. 1994).

       Conner v. State, 632 So. 2d 1239 (Miss. 1993).

       Hansen v. State, 592 So. 2d 114 (Miss. 1991).

       *Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990)
reversing, in part, and remanding, Shell v. State, 595 So. 2d 1323 (Miss. 1992) remanding
for new sentencing hearing.

       Davis v. State, 551 So. 2d 165 (Miss. 1989).

       Minnick v. State, 551 So. 2d 77 (Miss. 1989).

      *Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S.
1075 (1990) vacating and remanding Pinkney v. State, 602 So. 2d 1177 (Miss. 1992)
remanding for new sentencing hearing.

      *Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S.
738 (1990) vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992)
remanding for new sentencing hearing.

       Woodward v. State, 533 So. 2d 418 (Miss. 1988).

       Nixon v. State, 533 So. 2d 1078 (Miss. 1987).

       Cole v. State, 525 So. 2d 365 (Miss. 1987).

       Lockett v. State, 517 So. 2d 1346 (Miss. 1987).


                                             iv
      Lockett v. State, 517 So. 2d 1317 (Miss. 1987).

      Faraga v. State, 514 So. 2d 295 (Miss. 1987).

       *Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230
(1988) vacating and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for
new sentencing hearing.

      Wiley v. State, 484 So. 2d 339 (Miss. 1986).

      Johnson v. State, 477 So. 2d 196 (Miss. 1985).

      Gray v. State, 472 So. 2d 409 (Miss. 1985).

      Cabello v. State, 471 So. 2d 332 (Miss. 1985).

      Jordan v. State, 464 So. 2d 475 (Miss. 1985).

      Wilcher v. State, 455 So. 2d 727 (Miss. 1984).

      Billiot v. State, 454 So. 2d 445 (Miss. 1984).

      Stringer v. State, 454 So. 2d 468 (Miss. 1984).

      Dufour v. State, 453 So. 2d 337 (Miss. 1984).

      Neal v. State, 451 So. 2d 743 (Miss. 1984).

      Booker v. State, 449 So. 2d 209 (Miss. 1984).

      Wilcher v. State, 448 So. 2d 927 (Miss. 1984).

      Caldwell v. State, 443 So. 2d 806 (Miss. 1983).

      Irving v. State, 441 So. 2d 846 (Miss. 1983).

      Tokman v. State, 435 So. 2d 664 (Miss. 1983).

      Leatherwood v. State, 435 So. 2d 645 (Miss. 1983).

      Hill v. State, 432 So. 2d 427 (Miss. 1983).

      Pruett v. State, 431 So. 2d 1101 (Miss. 1983).


                                            v
      Gilliard v. State, 428 So. 2d 576 (Miss. 1983).

      Evans v. State, 422 So. 2d 737 (Miss. 1982).

      King v. State, 421 So. 2d 1009 (Miss. 1982).

      Wheat v. State, 420 So. 2d 229 (Miss. 1982).

      Smith v. State, 419 So. 2d 563 (Miss. 1982).

      Johnson v. State, 416 So. 2d 383 (Miss.1982).

      Edwards v. State, 413 So. 2d 1007 (Miss. 1982).

      Bullock v. State, 391 So. 2d 601 (Miss. 1980).

      Reddix v. State, 381 So. 2d 999 (Miss. 1980).

      Jones v. State, 381 So. 2d 983 (Miss. 1980).

      Culberson v. State, 379 So. 2d 499 (Miss. 1979).

      Gray v. State, 375 So. 2d 994 (Miss. 1979).

      Jordan v. State, 365 So. 2d 1198 (Miss. 1978).

      Voyles v. State, 362 So. 2d 1236 (Miss. 1978).

      Irving v. State, 361 So. 2d 1360 (Miss. 1978).

      Washington v. State, 361 So. 2d 6l (Miss. 1978).

      Bell v. State, 360 So. 2d 1206 (Miss. 1978).

      *Case was originally affirmed in this Court but on remand from U. S. Supreme Court,
case was remanded by this Court for a new sentencing hearing.




                                           vi
         DEATH CASES REVERSED AS TO GUILT PHASE
                  AND SENTENCE PHASE

Ross v. State, 954 So. 2d 968 (Miss. 2007).

Flowers v. State, 947 So. 2d 910 (Miss. 2006).

Flowers v. State, 842 So. 2d 531 (Miss. 2003).

Randall v. State, 806 So. 2d 185 (Miss. 2002).

Flowers v. State, 773 So. 2d 309 (Miss. 2000).

Edwards v. State, 737 So. 2d 275 (Miss. 1999).

Smith v. State, 733 So. 2d 793 (Miss. 1999).

Porter v. State, 732 So. 2d 899 (Miss. 1999).

Kolberg v. State, 704 So. 2d 1307 (Miss. 1997).

Snelson v. State, 704 So. 2d 452 (Miss. 1997).

Fusilier v. State, 702 So. 2d 388 (Miss. 1997).

Howard v. State, 701 So. 2d 274 (Miss. 1997).

Lester v. State, 692 So. 2d 755 (Miss. 1997).

Hunter v. State, 684 So. 2d 625 (Miss. 1996).

Lanier v. State, 684 So. 2d 93 (Miss. 1996).

Giles v. State, 650 So. 2d 846 (Miss. 1995).

Duplantis v. State, 644 So. 2d 1235 (Miss. 1994).

Harrison v. State, 635 So. 2d 894 (Miss. 1994).

Butler v. State, 608 So. 2d 314 (Miss. 1992).

Jenkins v. State, 607 So. 2d 1171 (Miss. 1992).



                                     vii
Abram v. State, 606 So. 2d 1015 (Miss. 1992).

Balfour v. State, 598 So. 2d 731 (Miss. 1992).

Griffin v. State, 557 So. 2d 542 (Miss. 1990).

Bevill v. State, 556 So. 2d 699 (Miss. 1990).

West v. State, 553 So. 2d 8 (Miss. 1989).

Leatherwood v. State, 548 So. 2d 389 (Miss. 1989).

Mease v. State, 539 So. 2d 1324 (Miss. 1989).

Houston v. State, 531 So. 2d 598 (Miss. 1988).

West v. State, 519 So. 2d 418 (Miss. 1988).

Davis v. State, 512 So. 2d 129l (Miss. 1987).

Williamson v. State, 512 So. 2d 868 (Miss. 1987).

Foster v. State, 508 So. 2d 1111 (Miss. 1987).

Smith v. State, 499 So. 2d 750 (Miss. 1986).

West v. State, 485 So. 2d 681 (Miss. 1985).

Fisher v. State, 481 So. 2d 203 (Miss. 1985).

Johnson v. State, 476 So. 2d 1195 (Miss. 1985).

Fuselier v. State, 468 So. 2d 45 (Miss. 1985).

West v. State, 463 So. 2d 1048 (Miss. 1985).

Jones v. State, 461 So. 2d 686 (Miss. 1984).

Moffett v. State, 456 So. 2d 714 (Miss. 1984).

Lanier v. State, 450 So. 2d 69 (Miss. 1984).

Laney v. State, 421 So. 2d 1216 (Miss. 1982).

                                    viii
                  DEATH CASES REVERSED
             AS TO PUNISHMENT AND REMANDED
         FOR RESENTENCING TO LIFE IMPRISONMENT


Reddix v. State, 547 So. 2d 792 (Miss. 1989).

Wheeler v. State, 536 So. 2d 1341 (Miss. 1988).

White v. State, 532 So. 2d 1207 (Miss. 1988).

Bullock v. State, 525 So. 2d 764 (Miss. 1987).

Edwards v. State, 441 So. 2d 84 (Miss. l983).

Dycus v. State, 440 So. 2d 246 (Miss. 1983).

Coleman v. State, 378 So. 2d 640 (Miss. 1979).




                                    ix
                     DEATH CASES REVERSED AS TO
              PUNISHMENT AND REMANDED FOR A NEW TRIAL
                      ON SENTENCING PHASE ONLY


       Rubenstein v. State, 941 So. 2d 735 (Miss. 2006).

       King v. State, 784 So. 2d 884 (Miss. 2001).

       Walker v. State, 740 So. 2d 873 (Miss. 1999).

       Watts v. State, 733 So. 2d 214 (Miss. 1999).

       West v. State, 725 So. 2d 872 (Miss. 1998).

       Smith v. State, 724 So. 2d 280 (Miss. 1998).

       Berry v. State, 703 So. 2d 269 (Miss. 1997).

       Booker v. State, 699 So. 2d 132 (Miss. 1997).

       Taylor v. State, 672 So. 2d 1246 (Miss. 1996).

       *Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990)
reversing, in part, and remanding, Shell v. State 595 So. 2d 1323 (Miss. 1992) remanding for
new sentencing hearing.

      *Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S.
1075 (1990) vacating and remanding, Pinkney v. State, 602 So. 2d 1177 (Miss. 1992)
remanding for new sentencing hearing.

      *Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S.
738 (1990) vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992)
remanding for new sentencing hearing.

       *Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230
(1988) vacating and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for
new sentencing hearing.
       Russell v. State, 607 So. 2d 1107 (Miss. 1992).

       Holland v. State, 587 So. 2d 848 (Miss. 1991).

       Willie v. State, 585 So. 2d 660 (Miss. 1991).

                                             x
       Ladner v. State, 584 So. 2d 743 (Miss. 1991).

       Mackbee v. State, 575 So. 2d 16 (Miss. 1990).

       Berry v. State, 575 So. 2d 1 (Miss. 1990).

       Turner v. State, 573 So. 2d 657 (Miss. 1990).

       State v. Tokman, 564 So. 2d 1339 (Miss. 1990).

       Johnson v. State, 547 So. 2d 59 (Miss. 1989).

       Williams v. State, 544 So. 2d 782 (Miss. 1989); sentence aff'd 684 So. 2d 1179
       (1996).

       Lanier v. State, 533 So. 2d 473 (Miss. 1988).

       Stringer v. State, 500 So. 2d 928 (Miss. 1986).

       Pinkton v. State, 481 So. 2d 306 (Miss. 1985).

       Mhoon v. State, 464 So. 2d 77 (Miss. 1985).

       Cannaday v. State, 455 So. 2d 713 (Miss. 1984).

       Wiley v. State, 449 So. 2d 756 (Miss. 1984); resentencing affirmed, Wiley v. State,
484 So. 2d 339 (Miss. 1986), cert. denied Wiley v. Mississippi, 479 U.S. 1036 (1988);
resentencing ordered, Wiley v. State, 635 So. 2d 802 (Miss. 1993) following writ of habeas
corpus issued pursuant to Wiley v. Puckett, 969 So. 2d 86, 105-106 (5 th Cir. 1992);
resentencing affirmed, Wiley v. State, 95-DP-00149, February 13, 1997 (rehearing pending).

       Williams v. State, 445 So. 2d 798 (Miss. 1984). *Case was originally affirmed in this
Court but on remand from U. S. Supreme Court, case was remanded by this Court for a new
sentencing hearing.




                                             xi